Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 1 of 109 PageID# 2506




                          ,QWKH0DWWHURI



                          86Y5DILHNLDQ

                            -XQH
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 2 of 109 PageID# 2507

                                                                                 1
                                     US v. Rafiekian                     6/28/2019


        1                   UNITED STATES DISTRICT COURT

        2               FOR THE EASTERN DISTRICT OF VIRGINIA

        3                      (Alexandria Division)

        4    -----------------------------------

        5    UNITED STATES OF AMERICA,

        6               Plaintiff,

        7         v.                                   No. 1:18-CR-457 (AJT)

        8    BIJAN RAFIEKIAN,

        9               a/k/a "Bijan Kian,"

       10         and

       11    KAMIL EKIM ALPTEKIN,

       12               Defendants.

       13    -----------------------------------

       14                                                     June 28, 2019

       15

       16                The above-entitled matter came on to be

       17    heard before the HONORABLE ANTHONY J. TRENGA, Judge

       18    in and for the United States District Court for the

       19    Eastern District of Virginia, located at 401

       20    Courthouse Square, Alexandria, Virginia, commencing

       21    at 10:31 a.m., before Rebecca Monroe, RPR, when were

       22    present on behalf of the respective parties:


      Casamo & Associates             703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 3 of 109 PageID# 2508

                                                                                 2
                                     US v. Rafiekian                     6/28/2019


        1                       A P P E A R A N C E S

        2

        3    ON BEHALF OF THE PLAINTIFF:

        4              JAMES PHILIP GILLIS, ESQUIRE

        5              EVAN N. TURGEON, ESQUIRE

        6              JOHN T. GIBBS, ESQUIRE

        7              KATIE SWEETEN, ESQUIRE

        8              United States Attorney's Office

        9              Eastern District of Virginia

       10              2100 Jamieson Avenue

       11              Alexandria, Virginia          22314

       12              (703) 299-3700

       13

       14    ON BEHALF OF THE DEFENDANT BIJAN RAFIEKIAN:

       15              STACEY H. MITCHELL, ESQUIRE

       16              JAMES TYSEE, ESQUIRE

       17              ADAM A. BERESTON, ESQUIRE

       18              SAMANTHA J. BLOCKS, ESQUIRE

       19              Akin, Gump, Strauss, Hauer & Feld, LLP

       20              1333 New Hampshire Avenue, Northwest

       21              Washington, D.C.       20036

       22              (202) 887-4510


      Casamo & Associates             703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 4 of 109 PageID# 2509

                                                                                 3
                                     US v. Rafiekian                     6/28/2019


        1                       P R O C E E D I N G S

        2                       - - - - - - - - - - -

        3               THE CLERK:     Criminal Case Number

        4    1:18-cr-457.      United States versus Bijan Rafiekian.

        5    Counsel, will you please note your appearances for

        6    the record.

        7               MR. GILLIS:      Good morning, Your Honor.         Jim

        8    Gillis, Evan Turgeon, John Gibbs, and Katie Sweeten

        9    for the United States.

       10               THE COURT:     Welcome.

       11               MS. MITCHELL:      Good morning, Your Honor.

       12    Stacey Mitchell.       James Tysse is joining me this

       13    morning for the first time appearing in this matter,

       14    as well as Adam Bereston and Samantha Block.

       15    Mr. MacDougall and Trout had previously scheduled

       16    plans and are not going to join us today.

       17               THE COURT:     All right.      We are here on the

       18    defendant's motion to dismiss -- dismiss the

       19    indictment which I've -- which I've reviewed.               I'd

       20    be pleased to hear further -- further from counsel.

       21               MR. TYSSE:     Good morning, Your Honor.

       22               THE COURT:     Good morning.


      Casamo & Associates             703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 5 of 109 PageID# 2510

                                                                                 4
                                     US v. Rafiekian                     6/28/2019


        1               MR. TYSSE:     My name is James Tysse, I'm

        2    appearing on behalf of the defendant.            The

        3    government's indictment against my client is

        4    defective and should be dismissed.            With respect to

        5    Count 2, my client's position is that the legal

        6    commercial transaction language is part of the

        7    offense because it's what separates the illegal --

        8               THE COURT:     Isn't there a distinction

        9    between whether it's a -- needs to be pled as a

       10    separate element and whether or not it be -- it's

       11    part of the Government's substantive burden of

       12    proof?

       13               MR. TYSSE:     There is a distinction between

       14    that, Your Honor.

       15               THE COURT:     Right.

       16               MR. TYSSE:     There is some defenses.

       17               THE COURT:     You're claiming that it really

       18    is both.       You're saying that not only does the

       19    Government have the burden of proving that the

       20    defendant was engaged in something other than a

       21    lawfully commercial transaction, that has to be pled

       22    as a separate -- a separate element --


      Casamo & Associates             703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 6 of 109 PageID# 2511

                                                                                 5
                                     US v. Rafiekian                     6/28/2019


        1               MR. TYSSE:     That's --

        2               THE COURT:     -- and that simply alleging

        3    that he acted as an agent, which is a defined term,

        4    isn't a sufficient pleading.

        5               MS. MITCHELL:      That's right, Your Honor.

        6    There is a distinction between that.             In fact, some

        7    affirmative defenses will require the Government to

        8    still bear that burden, but our point is that it is

        9    actually part of the offense.             It's what separates

       10    the illegal from the innocent conduct.

       11               And the Government's position is the

       12    opposite, that Section 951 makes it presumptively

       13    illegal to act on behalf of a foreign government

       14    without registering in all circumstances and that

       15    the burden then shifts to us to essentially prove

       16    that the conduct was legal.          And we haven't gotten

       17    to what that burden necessarily would be, but that

       18    is their position, they have not denied that.

       19               And I want to make two principle points

       20    about why they can't be right.             And the first is

       21    that can't be squared with the way that the statute

       22    is actually written.        And I want to be very precise


      Casamo & Associates             703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 7 of 109 PageID# 2512

                                                                                   6
                                     US v. Rafiekian                       6/28/2019


        1    about why we think our position on the statutory

        2    text is right and not the Government's.             And it's at

        3    Section 951(A), if you read it carefully, prescribes

        4    not acting at the direction or control of a foreign

        5    government but, rather, acting as an unregistered

        6    agent of a foreign government; and that is a defined

        7    term.

        8               It's defined in Subsection D.           And

        9    Subsection D defines that term in the same sentence

       10    as having relevant here -- relevant here in two

       11    different components.        The first one is that you had

       12    to have agreed to operate under a foreign

       13    government's direction or control.            And, two, that

       14    you could not have engaged in a mere commercial

       15    transaction.      There are other elements as well, but

       16    those are the -- those are the key ones we're

       17    focusing on.

       18               And that's a crucial element because it's

       19    actually defining part of the definitional sentence

       20    that's embedded in 951(A).          It is not a situation

       21    where 951(A) says anyone who acts in the direction

       22    or control of a foreign government is liable for up


      Casamo & Associates             703 837 0076                    www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 8 of 109 PageID# 2513

                                                                                 7
                                     US v. Rafiekian                     6/28/2019


        1    to ten years imprisonment and subsection D says the

        2    following people are exempt from this provision.                   It

        3    doesn't do that.       It says agents of a foreign

        4    government are -- who are guilty under the statute

        5    and then it defines it to specifically exclude

        6    anyone engaged in a legal commercial transaction.

        7    So the Government therefore must allege both and

        8    prove both ultimately at trial.

        9               That's the first point.         The other -- or

       10    second point is that, you know -- and I think Your

       11    Honor's question earlier alluded to this point to

       12    some extent, but, you know, we feel strongly that

       13    this is the Government's burden to actually allege

       14    and prove this point and, in fact, it should not be,

       15    we don't think, a difficult burden or especially

       16    onerous one for Government to explain what the

       17    illegal noncommercial activity they think is the

       18    crux of the offense is.

       19               But, regardless, the Government still in

       20    this case, in our view, has not alleged any actions

       21    taken at Turkey's direction and control that are

       22    inconsistent with that legal commercial transaction


      Casamo & Associates             703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 9 of 109 PageID# 2514

                                                                                 8
                                     US v. Rafiekian                     6/28/2019


        1    language.      And, in fact, the Government appears to

        2    concede that the core agency allegations, the scope

        3    of the activity that my client was allegedly doing

        4    on behalf of Turkey -- he denies that, but that's

        5    the allegation in the complaint we take as true,

        6    specifically the lobbying activities and the

        7    publication of the op-ed.         The Government does

        8    not -- appears to concede by not disputing that

        9    those are, in fact, both legal activities protected

       10    by the First Amendment and that they're commercial

       11    ones.

       12               So in that respect, my client has no notice

       13    of what he has done on behalf -- allegedly on behalf

       14    of Turkey that is not a legal commercial transaction

       15    and, as importantly, would have no way of proving or

       16    putting evidence on trial that, in fact, his

       17    activities were legal, if he doesn't even understand

       18    what the Government's allegations are regarding what

       19    makes those illegal.

       20               And, you know, I just think that is not the

       21    way this is supposed to work, Your Honor, in a

       22    situation where part of the offense element asks


      Casamo & Associates             703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 10 of 109 PageID# 2515

                                                                                  9
                                     US v. Rafiekian                      6/28/2019


        1    whether -- or, you know, specifies that there's no

        2    crime if we were just engaged in a mere legal

        3    commercial transaction.         It should be incumbent upon

        4    the Government in the first instance to come forward

        5    and explain exactly what makes it illegal.

        6                And I can point you, Your Honor -- I think

        7    this is helpful -- point you to the language of the

        8    Department of Justice's own regulation, which is in

        9    28 CFR 73.1(f), and it does not define legal

       10    commercial transaction in a particularly narrow way.

       11    I think, on the contrary, it is exceedingly

       12    expansive language.

       13                It says for the 951(D)(4), the provision

       14    we're talking about, legal commercial transaction

       15    means any exchange, transfer, purchase, or sale of

       16    any commodity, service, or property of any kind --

       17    that's three anys so far -- including information or

       18    intellectual property not prohibited by federal or

       19    state legislation or implementing regulations.

       20                Now, again, it seems to me, Your Honor,

       21    that in a situation where the Government is putting

       22    my client on trial, facing up to ten years


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 11 of 109 PageID# 2516

                                                                                 10
                                     US v. Rafiekian                      6/28/2019


        1    imprisonment, and the Government acknowledges

        2    there's no notification requirement if we're engaged

        3    in any sort of legal transaction, again, those three

        4    anys, and the -- whether it's legal or not is

        5    whether it's prohibited by federal or state

        6    legislation or regulation.

        7                Seems like it's not a hard burden for the

        8    Government to come forward and say here's what you

        9    did that violates a particular federal legislation,

       10    here's what you did that violates some state

       11    legislation, here's what you did that violates some

       12    implemented regulations.

       13                Because, otherwise, we're going to go to

       14    trial in this case and the Government says it's our

       15    burden to come forward with evidence and potentially

       16    prove by a preponderance of the evidence -- again,

       17    we have not established that yet, but potentially

       18    prove by a preponderance of the evidence that we did

       19    not engage -- we did not commit any illegal acts, we

       20    didn't commit any acts that were not, you know, in

       21    violation of federal or state legislation or

       22    regulations, I just think that inverts the typical,


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 12 of 109 PageID# 2517

                                                                                 11
                                     US v. Rafiekian                      6/28/2019


        1    you know, burden that you find in a case like this.

        2                And for that reason it should be the

        3    Government's burden and not ours to come forward

        4    with that sort of evidence.

        5                THE COURT:     All right.

        6                MR. TYSSE:     Now, I'm happy to answer any

        7    particular questions the Government or Your Honor

        8    has, excuse me, but otherwise I was -- you know, I

        9    would like to make a few more points about just this

       10    general -- this general scheme and why we think --

       11                THE COURT:     All right.

       12                MR. TYSSE:     -- our position is right.

       13                Okay.    Great.    So -- and, again, I think

       14    I've already explained the statutory interpretation

       15    point and why we don't think this is -- why we think

       16    this must be an offense element, unlike the cases

       17    the Government sites for the most part.              They are

       18    all defining or they're all describing sort of

       19    defenses that excuse liability, and here there's not

       20    a question of excusing liability.

       21                Again, we're not an agent of a foreign

       22    government at all unless we're not engaged in merely


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 13 of 109 PageID# 2518

                                                                                 12
                                     US v. Rafiekian                      6/28/2019


        1    commercial transactions.          I think the Royal case

        2    that the Government cites, I think, even -- even

        3    alludes to this point that uses a situation -- or in

        4    that case, the Government made clear -- or, excuse

        5    me, the Fourth Circuit made clear that when a linked

        6    definitional provision is linked to the offense

        7    conduct itself, you're supposed to import that --

        8    that linked definitional sentence into the offense

        9    conduct.

       10                So in that case it was -- you had -- the

       11    Government had to allege and ultimately prove at

       12    trial that it was in -- the ammunition was designed

       13    for use in any firearm.         That was in a separate

       14    provision, but the Fourth Circuit said we import

       15    that in because you're importing in the definitional

       16    sentence because it's part and parcel of the offense

       17    itself.     And it's the same -- same principle here.

       18                I already talked about how it's not a

       19    narrow exception.       Also I think the purpose in

       20    history, which I don't think is -- is seriously in

       21    dispute in this case, was that Congress wanted to

       22    significantly narrow the offense.            It used to be


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 14 of 109 PageID# 2519

                                                                                 13
                                     US v. Rafiekian                      6/28/2019


        1    quite broad, it used the common law definition of

        2    agency and that's what the Fourth Circuit said in

        3    the 1980 case.       I can't quite pronounce it, so I'm

        4    not going to try to, but the 1980 case talking about

        5    Section 951, it actually said, you know, that used

        6    the common law definition of agency and the Court

        7    said everyone knows what an agent is.

        8                But Congress in 1983 said that's too broad,

        9    it's potentially vague, the State Department doesn't

       10    like it, DOJ doesn't like it, some courts have asked

       11    questions about it, so let's narrow it and have

       12    fewer people register.         Let's exclude those people

       13    from the obligation to register in the first place.

       14                And so in that circumstance, then the

       15    question becomes was Congress doing that to say

       16    everyone is still guilty but you can prove at trial

       17    that you didn't have to register as an affirmative

       18    defense or was it simply excluding from the -- the

       19    offense all together; and I think it -- it must be

       20    the latter.

       21                Also, on the history point, I don't think

       22    the facts are in the possession of my client.


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 15 of 109 PageID# 2520

                                                                                 14
                                     US v. Rafiekian                      6/28/2019


        1    Again, for the same reason I just mentioned, the

        2    facts of what regulation or state or federal

        3    implementing law that we might have violated are not

        4    in our possession.        They're at least -- they're in

        5    the Government's possession.             They're the ones

        6    alleging that we did not engage in a legal

        7    commercial transaction.

        8                So I don't -- I don't think that factor, in

        9    terms of the balance of what's an affirmative

       10    defense versus what's an element, really weighs in

       11    the Government's favor at all.

       12                Finally, since, you know, the question

       13    about this or confusion, I think the Constitution

       14    avoidance canon would support requiring the

       15    Government to allege this as an element in this

       16    case.    And, you know, I think we've alleged a

       17    number -- or pointed out a number of different

       18    Constitutional provisions that are implicated in

       19    this case and the Government has not really disputed

       20    them.

       21                The First -- First Amendment.          We've

       22    mentioned how this implicates the First Amendment in


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 16 of 109 PageID# 2521

                                                                                 15
                                     US v. Rafiekian                      6/28/2019


        1    several ways.      The core activities alleged, the

        2    agency allegations are writing an op-ed and lobbying

        3    the Government, those things are written in the

        4    First Amendment.

        5                The -- and there's also Fifth Amendment

        6    concerns with making sure a grand jury has -- is

        7    actually charging a crime, seeing all the elements

        8    of a crime.      And the Sixth Amendment, just getting

        9    notice of what the crime is.             They're all

       10    implicated.      So I think to the extent there's any

       11    doubt about what the Congress must have intended, it

       12    would be wise for the statute to be read as actually

       13    requiring this as an element.

       14                And I want to make one other point too,

       15    Your Honor, which is that Government mentions or

       16    alludes to the idea that this is somehow a technical

       17    defense that we're making.          And I want to be very

       18    clear about this because I do think it is a

       19    technical defect in the sense that they should have

       20    to actually allege, you know, potentially in haec

       21    verba that this was not a legal commercial

       22    transaction, just to make sure you're following the


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 17 of 109 PageID# 2522

                                                                                 16
                                     US v. Rafiekian                      6/28/2019


        1    statutory language.

        2                I don't actually think this is a technical

        3    argument at all because ultimately what is going on

        4    here is the Government is saying that we engaged in

        5    a number of activities that were not legal and

        6    commercial in nature and their evidence that they

        7    were not legal and commercial in nature is that --

        8    basically three -- three points.

        9                They say -- first, they use the word

       10    "unlawful" in the indictment; but, obviously, just

       11    saying something is unlawful does not make it so.

       12    You can't say -- you know, it's an oxymoron to

       13    describe something as unlawful First Amendment

       14    protected activity.        Okay.

       15                So what's the second category.           The second

       16    category, they say we concealed the -- Turkey's

       17    involvement, my client concealed Turkey's

       18    involvement as part of the conspiracy.             Now, again,

       19    if it was -- if he'd engaged in legal commercial

       20    activities at all times, there's nothing to conceal.

       21    I mean, there's nothing wrong with concealing.

       22    There's no obligation for him to tell the


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 18 of 109 PageID# 2523

                                                                                 17
                                     US v. Rafiekian                      6/28/2019


        1    Government, he could have concealed all he wanted

        2    because there was no crime.

        3                It's bootstrapping to say the illegal

        4    activity here was not actually notifying the

        5    Government under Section 951 because, again, that

        6    would just be bootstrapping and it would eliminate

        7    the legal commercial transaction language from the

        8    statute because even -- even the roofer on the --

        9    you know, the roof contracting -- Embassy Roof would

       10    still have to register in that case because,

       11    otherwise, the Government could say, well, you

       12    failed to register and that's presumptively illegal.

       13    So that can't be right either.

       14                So the third thing is the FARA registration

       15    form itself and the false statements they allege.

       16    And, again, I don't think they specifically allege

       17    anywhere that those statements were actually done on

       18    behalf of Turkey.       And so, therefore -- and I think

       19    if you look at the indictment as a whole, the crux

       20    of the allegations are that we engaged in writing

       21    op-eds, we engaged in lobbying activity, and we're

       22    doing all those things on behalf of Turkey.


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 19 of 109 PageID# 2524

                                                                                 18
                                     US v. Rafiekian                      6/28/2019


        1                The false statements on the FARA forms was

        2    what happened at the very end when the -- after FIG

        3    had dissolved, essentially, after the election and

        4    Michael Flynn had become a member of the Trump

        5    administration and -- and the FARA unit started

        6    asking questions and they filled out these forms.

        7                So, you know, if the Government is right

        8    that that is the non-legal commercial activity that

        9    gets us within the statute, it basically means that

       10    the -- the activity that my client did at the very

       11    end in order to actually, you know, inform the -- to

       12    actually notify the Government was what made him an

       13    agent all along which, again, I just don't think

       14    makes a lot of sense in terms of it.

       15                And it also doesn't make sense in terms of

       16    the structure of the indictment.            There's two

       17    counts.     The second count is a substantive count of

       18    acting as an agent, which presumably encompasses all

       19    of the lobbying and commercial -- or lobbying and

       20    other op-ed activity.

       21                And then Count 1 has the conspiracy with

       22    two criminal objects.         One of them is that same


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 20 of 109 PageID# 2525

                                                                                 19
                                     US v. Rafiekian                      6/28/2019


        1    agency activity.       The other one is the false

        2    statements which, again, suggest to me that, you

        3    know, if they really want to go after the illegal

        4    activity as the FARA filing at the very end, you

        5    know, what they're really just saying is that there

        6    was a conspiracy to make false statements on a FARA

        7    form.    So at a minimum everything should go except

        8    for -- except for that count.

        9                I'm happy to talk about anything else Your

       10    Honor wants, but I think otherwise --

       11                THE COURT:     All right.     Let me hear from

       12    the Government.

       13                MR. TYSSE:     -- I think those are my main

       14    points.

       15                MR. TURGEON:      Thank you, Your Honor.

       16                THE COURT:     Good morning.

       17                MR. TURGEON:      Good morning.      We would

       18    concede that we don't -- that we need to prove the

       19    definition of agent in this case, of course, and we

       20    need to prove that that's satisfied, but we don't

       21    need to prove the absence of exceptions to that

       22    definition.


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 21 of 109 PageID# 2526

                                                                                 20
                                     US v. Rafiekian                      6/28/2019


        1                And so the core premise that the defendant

        2    is focusing on in his reply and this morning is that

        3    the only Constitutional way to read Section 951 is

        4    that it covers only those who, as agents of a

        5    foreign Government, engage in acts that are

        6    inherently wrongful; but that's just not true.

        7                Courts have upheld a wide range of

        8    disclosure on registration requirements related to

        9    otherwise lawful conduct, even Constitutionally

       10    protected conduct that the Government has a valid

       11    interest in regulating or monitoring.

       12                For example, possession of certain types of

       13    firearms, selling securities, or even making

       14    political campaign contributions.            And many of those

       15    registration or disclosure requirements are

       16    accompanied by penalty provisions.

       17                So here there's no question the Government

       18    has not only a valid interest, but a strong interest

       19    in requiring public disclosure by a person who's

       20    acting in the United States for foreign governments,

       21    particularly where their activities are political in

       22    nature.


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 22 of 109 PageID# 2527

                                                                                 21
                                     US v. Rafiekian                      6/28/2019


        1                Moreover, even if you were to assume, as

        2    the defense does, that the legal commercial

        3    transaction exception is necessary to distinguish

        4    wrongful or innocent from wrongful conduct, it can

        5    do that even if it operates as an affirmative

        6    defense rather than an element.

        7                And, finally, a practical common sense

        8    reading of the indictment makes clear that the

        9    defendants alleged conduct is not innocent but

       10    includes acts that are self-evidently wrongful.

       11                THE COURT:     What are those?

       12                MR. TURGEON:      Those include acts of

       13    concealment, including criminal acts of concealment.

       14                THE COURT:     Which are?

       15                MR. TURGEON:      Which are the defendants

       16    causing false statements to --

       17                THE COURT:     Right.    I understand that piece

       18    of it.

       19                MR. TURGEON:      -- the Department of Justice.

       20                THE COURT:     I understand that piece of it.

       21    But is it the Government's position that the

       22    lobbying and the op-ed piece were unlawful and not


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 23 of 109 PageID# 2528

                                                                                 22
                                     US v. Rafiekian                      6/28/2019


        1    legal commercial -- not within the definition of

        2    legal commercial transactions?

        3                MR. TURGEON:      Your Honor, that brings me to

        4    my next point, which is how we interpret the

        5    definition of -- how we interpret commercial

        6    transactions.

        7                THE COURT:     Before -- before you explain

        8    your answer, just -- if you could just answer

        9    directly my question; and that is, is the Government

       10    contending that the op-ed -- the activities

       11    pertaining to the op-ed and the lobbying, without

       12    reference to the FARA filing, were something other

       13    than legal commercial transactions?

       14                MR. TURGEON:      Yes, they were.      They

       15    weren't -- they were in violation of FARA, for

       16    example.

       17                THE COURT:     How?

       18                MR. TURGEON:      They were political

       19    activities undertaken on behalf of a foreign

       20    Government without disclosure to the United States.

       21    That's in violation of FARA, for example.

       22                THE COURT:     Well, are you contending that


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 24 of 109 PageID# 2529

                                                                                 23
                                     US v. Rafiekian                      6/28/2019


        1    they're not legal commercial transactions?

        2                MR. TURGEON:      Yes, Your Honor, they are --

        3    they are not legal commercial transactions.

        4                THE COURT:     Again, that's what I'm having

        5    trouble understanding --

        6                MR. TURGEON:      Well --

        7                THE COURT:     -- is the theory.

        8                MR. TURGEON:      It's important to think about

        9    how -- what legal commercial transaction means, how

       10    it's interpreted.

       11                THE COURT:     Right.

       12                MR. TURGEON:      I mean, the guiding principle

       13    here is what Congress --

       14                THE COURT:     It means any -- according to

       15    the -- according to the regulations, it means any --

       16    any service, including the exchange of information.

       17                MR. TURGEON:      I mean, Your Honor, I think

       18    another factor you need to look at in addition to

       19    the regulations is the legislative history which

       20    makes crystal clear.        I mean, it says -- and the

       21    defense cites legislative history, of course, but

       22    they selectively and misleadingly omit this section.


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 25 of 109 PageID# 2530

                                                                                 24
                                     US v. Rafiekian                      6/28/2019


        1                They say that Section 951 was intended to

        2    focus only on those in whom the United States

        3    Government has a necessary interest.             And that's

        4    suggesting, of course, the defendant isn't one of

        5    those people.      But in both filings, they omit the

        6    sentence that comes immediately before that, which

        7    says the proposed act is not intended to cover those

        8    individuals engaged in routine commercial matters,

        9    but is intended to cover individuals who represent

       10    foreign governments in political activities that may

       11    or may not come within the scope of a foreign agent

       12    for --

       13                THE COURT:     I understand that and I saw

       14    that.    But the political activity reference doesn't

       15    find its way into the statute, does it?              There's no

       16    reference of political activities in the statute the

       17    way the statute is structured.

       18                MR. TURGEON:      The statute itself?

       19                THE COURT:     Yes.

       20                MR. TURGEON:      No, Your Honor.      No, and

       21    that's why you need to look at -- need to look at

       22    what Congress intended, and that's -- that's how --


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 26 of 109 PageID# 2531

                                                                                 25
                                     US v. Rafiekian                      6/28/2019


        1    how the statute is -- I think -- I think a found- --

        2    something first we need to look at is whether legal

        3    commercial transaction is a defense or an element.

        4    And that's --

        5                THE COURT:     Right.

        6                MR. TURGEON:      That's the central question

        7    here, right, in determining whether the indictment

        8    was properly brought.

        9                I mean, the guiding principle is what

       10    Congress intended, so you look --

       11                THE COURT:     Well, it's a little more than

       12    that, but let's proceed down that road.

       13                MR. TURGEON:      Well, if you look at the

       14    statute, if you look at the words and structure of

       15    the statute, Your Honor --

       16                THE COURT:     Right.    And that's -- that's

       17    what I'm doing.       It's a convoluted statute because

       18    what -- what hasn't been mentioned, really, is

       19    paragraph E, which affirmatively includes people

       20    engaged in legal commercial transactions under

       21    certain circumstances.         And so you have a statute

       22    with a defined term, "agent," and then you have both


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 27 of 109 PageID# 2532

                                                                                 26
                                     US v. Rafiekian                      6/28/2019


        1    in an exception and an affirmative clause what it

        2    means.

        3                And everyone seems to agree that the

        4    controlling principle was the one announced in the

        5    Cook case, which is that it's an element when the

        6    language defined in the prohibited conduct is so

        7    incorporated with language that the ingredients of

        8    the offense cannot be accurately and clearly

        9    described if the exceptions are omitted.              Here you

       10    have a very convoluted statute with -- with a number

       11    of points, all of which go to the scope of the

       12    statute, which is who is an agent.

       13                Only agents are -- only agents are covered

       14    by the statute.       It's not as if all persons are

       15    covered and then you have exceptions.             You have a

       16    defined term, agent.        It could -- it could have

       17    called it, you know, Xs or Ys.            And so the question

       18    is what does the Government have to prove that the

       19    person being prosecuted is a -- as an X is an X.

       20                MR. TURGEON:      Your Honor, as you point out,

       21    Subsection E is an exception to the exception.

       22                THE COURT:     Yeah, but it's an affirmative


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 28 of 109 PageID# 2533

                                                                                 27
                                     US v. Rafiekian                      6/28/2019


        1    statement.      It says any person engaged in legal

        2    commercial transaction shall be considered an agent

        3    under certain circumstances.             And I don't think the

        4    Government's contending that that -- that applies

        5    here.

        6                MR. TURGEON:      No, Your Honor.

        7                THE COURT:     Correct.

        8                MR. GILLIS:     No, we -- we don't believe

        9    that's an issue at all.         I mean, I don't think that

       10    changes the analysis -- the analysis under both Cook

       11    and McKelvey as to whether the legal commercial

       12    transaction exception is a defense or an element.                   I

       13    mean, and those two cases compel -- compel finding

       14    that it is not an element of the offense.

       15                I mean, in Cook and McKelvey the Supreme

       16    Court said that there are two factors for a Court to

       17    consider to determine whether language refers to an

       18    element or a defense, and both of those factors here

       19    support the Government's position.

       20                The first factor is the placement of the

       21    language.      This is from McKelvey, is it separate or

       22    set off with commas.        Here the exception is set off


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 29 of 109 PageID# 2534

                                                                                 28
                                     US v. Rafiekian                      6/28/2019


        1    in another subsection entirely, it's part of the

        2    definition of agent.        And that supports the

        3    conclusion that it's a defense, not an element.

        4                And second -- the second factor is how the

        5    statute reads if you omit that language, as Your

        6    Honor pointed out.        Here, that factor compels the

        7    finding that it's a defense.             It's not even in

        8    Subsection A.

        9                In the nearly 100 years since McKelvey was

       10    decided, this two-factor test, Cook and McKelvey,

       11    has been the well settled rule on the element versus

       12    defense question.       And Congress knew when it enacted

       13    Section 951 in 1948 and when it amended it in 1984

       14    that this was how the Courts would interpret their

       15    statutory language.

       16                And so Mr. Tysse brought up Royal and,

       17    aside from Duran which is directly on point, I think

       18    Royal is the most analogous case to ours because it

       19    similarly defines exceptions to a definition.

       20                THE COURT:     Tell me again, let me try one

       21    more time, why what's been alleged as to the op-ed

       22    and the -- and the lobbying is -- is not within the


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 30 of 109 PageID# 2535

                                                                                 29
                                     US v. Rafiekian                      6/28/2019


        1    definition or within the regulations definition of a

        2    legal commercial transaction.

        3                MR. TURGEON:      Your Honor, I don't -- I

        4    don't think we even need to --

        5                THE COURT:     You may not need to.

        6                MR. TURGEON:      -- reach that.

        7                THE COURT:     But why don't you just tell me.

        8                MR. TURGEON:      Why is not a legal commercial

        9    transaction?

       10                THE COURT:     Why is it not within the

       11    definition of a legal commercial transaction as set

       12    forth in the regulations?

       13                MR. TURGEON:      Well, it wasn't legal because

       14    it wasn't -- it wasn't disclosed either under 951 or

       15    FARA.

       16                THE COURT:     Well -- but doesn't -- isn't

       17    that circular, that it only needs to be disclosed if

       18    it's --

       19                MR. TURGEON:      It needs to be --

       20                THE COURT:     -- on behalf of -- if it's

       21    within the definition of what's prohibited?

       22                MR. TURGEON:      Right.      And it is prohibited,


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 31 of 109 PageID# 2536

                                                                                 30
                                     US v. Rafiekian                      6/28/2019


        1    not by this statute, by -- by FARA, a different

        2    statute, Your Honor.        This is -- and that's -- and

        3    that's the distinction.         That's why I brought up the

        4    legislative history, that was what Congress was

        5    trying to explain.

        6                THE COURT:     That's the -- that's the

        7    obligation to disclose within the filing.              All

        8    right.    But outside of that context, let's assume

        9    they never -- let's assume they never filed the FARA

       10    statement.     So you would not be -- they would not be

       11    prosecuted for false filings?

       12                MR. TURGEON:      Well, at the time of the

       13    offense, they hadn't actually filed a FARA

       14    statement.

       15                THE COURT:     Okay.    So --

       16                MR. TURGEON:      So they were in violation of

       17    FARA when the 951 conspiracy was underway.

       18                THE COURT:     All right.     But whether you

       19    call -- whether you call it a defense or an element,

       20    someone that's engaged in a legal commercial

       21    transaction is not violating this provision, this

       22    951, correct?


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 32 of 109 PageID# 2537

                                                                                 31
                                     US v. Rafiekian                      6/28/2019


        1                MR. TURGEON:      That's -- yes, Your Honor, if

        2    someone qualifies under legal commercial

        3    transaction --

        4                THE COURT:     Right.

        5                MR. TURGEON:      -- that's --

        6                THE COURT:     And that's my question.

        7                MR. TURGEON:      That is a defense to the

        8    statute.

        9                THE COURT:     Okay.    Whether you call it a

       10    defense or an element, explain to me why the

       11    activities pertaining to the op-ed and the lobbying,

       12    separate and apart from the FARA filing itself, is

       13    not within the definition of a legal commercial

       14    transaction as that term is defined in the

       15    regulations.

       16                MR. TURGEON:      I mean -- may I take a

       17    moment, Your Honor?

       18                THE COURT:     Yeah.

       19                MR. TURGEON:      Your Honor, I just want to

       20    clarify is Your Honor asking whether an op-ed in

       21    general --

       22                THE COURT:     No, what's alleged --


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 33 of 109 PageID# 2538

                                                                                 32
                                     US v. Rafiekian                      6/28/2019


        1                MR. TURGEON:      -- is a commercial

        2    transaction --

        3                THE COURT:     No, what's alleged in the

        4    indictment as far as the activities of the

        5    conspiracy and of Mr. Rafiekian with respect to the

        6    publication of the op-ed and the lobbying

        7    activities.      And my question is explain to me why

        8    those descriptions of what was done with respect to

        9    the op-ed and -- and the lobbying activity don't

       10    follow within the definition of a legal commercial

       11    transaction, as that term has been defined in the

       12    regulations.

       13                MR. TURGEON:      Well, Your Honor, because

       14    it's not, first of all -- because, as I said, it's

       15    not legal because it's in violation of FARA.               And

       16    second --

       17                THE COURT:     But it's --

       18                MR. TURGEON:      This is a -- this is a

       19    registration statute, Your Honor.            And, you know, I

       20    think we're -- I want to make sure, you know, Your

       21    Honor, the defense's focus is whether conduct is

       22    inherently wrongful or not.          And, as I explained,


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 34 of 109 PageID# 2539

                                                                                 33
                                     US v. Rafiekian                      6/28/2019


        1    that is not -- that is not the operative test as to

        2    whether the legal commercial transaction exception

        3    is a defense.      It does not need to be alleged in the

        4    indictment or an element which does.

        5                I mean, had someone engaged -- written an

        6    op-ed for a foreign government and disclosed it,

        7    that would not be in violation.

        8                THE COURT:     Okay.    Let me ask you this

        9    question, without suggesting the Court's made a

       10    decision.      Let's assume the Court were to conclude

       11    that it is an element of the offense.             What's your

       12    position as to the sufficiency of the indictment as

       13    to 951?

       14                MR. TURGEON:      It's our position that the

       15    efforts and obfuscation that included making --

       16    causing false statements to be made --

       17                THE COURT:     In the FARA filing?

       18                MR. TURGEON:      In the FARA filing.

       19                THE COURT:     But that's not the 951 charge,

       20    correct?

       21                MR. TURGEON:      That is -- that is conduct in

       22    furtherance of that 951 charge, Your Honor.


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 35 of 109 PageID# 2540

                                                                                 34
                                     US v. Rafiekian                      6/28/2019


        1                THE COURT:     That's part of your conspiracy

        2    claim, that's not -- that's not part of the 951

        3    substantive offense, is it?

        4                MR. TURGEON:      Your Honor, the -- the

        5    efforts of obfuscation continued throughout the

        6    conspiracy and up through the FARA filing.              I mean,

        7    they were hiding what -- what they were doing and

        8    for whom they were doing it from -- from day 1 up

        9    until the FARA filing.         I mean, those are all

       10    acts --

       11                THE COURT:     But if what they were doing was

       12    not a violation of the statute, it doesn't matter

       13    whether they were concealing it or not, does it?

       14                MR. TURGEON:      That would be true, Your

       15    Honor, if that -- if that were the case, but here it

       16    is a violation of FARA, which is not the same

       17    statute as 951.

       18                THE COURT:     But you're saying it was a

       19    violation of the statute for them to engage in the

       20    publication of the op-ed or the -- or the lobbying

       21    without disclosing their status as an agent for the

       22    Turkish Government, correct?


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 36 of 109 PageID# 2541

                                                                                   35
                                     US v. Rafiekian                        6/28/2019


        1                MR. TURGEON:      Yes, Your Honor, that's --

        2    that's --

        3                THE COURT:     But if the activity itself

        4    didn't trigger that obligation, then how -- how is

        5    there -- how is there a 951 violation?

        6                MR. TURGEON:      The -- Your Honor, the -- the

        7    unlawfulness is not triggered by 951 itself.               I

        8    understand the bootstrapping argument, that's what

        9    Your Honor is asking about, I believe.             It's not --

       10    the 951 viol- -- I understand what Your Honor is

       11    saying, it's not a violation of 951 that makes it

       12    unlawful because that would be circular, it's a

       13    violation of FARA that makes it unlawful and it's

       14    a -- it's an act in furtherance of the conspiracy to

       15    violate both 951 and FARA.

       16                THE COURT:     That required the actual filing

       17    of FARA, correct?       I guess that's what I'm trying to

       18    understand.      If -- absent the filing of the FARA

       19    statement, in which I understand you -- I understand

       20    the Government's theory that there were false

       21    statements and there were false statements whether

       22    or not there was obligation to file in the first


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 37 of 109 PageID# 2542

                                                                                 36
                                     US v. Rafiekian                      6/28/2019


        1    place, but in the absence of the FARA filing, let's

        2    assume it was never -- let's assume that when the

        3    DOJ got in touch with Covington and said, you know,

        4    think about whether you need to do a FARA filing and

        5    Covington decided we looked at this, we don't think

        6    there's -- we don't think we need to file and he

        7    never filed.

        8                And the question then is under those

        9    circumstances, how would you have a 951 violation

       10    if -- if you -- based on the op-ed and the lobbying

       11    and nothing else.

       12                MR. TURGEON:      Yes, Your Honor.

       13                Your Honor, the conspiracy and the

       14    substantive 951 violation are separate.              I mean --

       15                THE COURT:     I understand that.

       16                MR. TURGEON:      The conspiracy still stands.

       17                THE COURT:     I understand that point, but

       18    stay with 95 -- 951.

       19                MR. TURGEON:      But with regard to the op-ed,

       20    Your Honor, I mean, I have to focus again, this is a

       21    registration statute.         I mean, the conduct itself is

       22    not the issue, it's the lack of registration when


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 38 of 109 PageID# 2543

                                                                                 37
                                     US v. Rafiekian                      6/28/2019


        1    engaging in conduct is the issue.            I -- I don't know

        2    what else to say on that.

        3                THE COURT:     But it's -- but it's the --

        4                MR. TURGEON:      Your Honor --

        5                THE COURT:     It's the covered activity that

        6    triggered the filing obligation, correct?

        7                MR. TURGEON:      Yes.

        8                THE COURT:     Right.    So then isn't it proper

        9    for the Court to focus on whether the indictment

       10    alleges conduct that triggers the filing obligation?

       11                MR. TURGEON:      If Your Honor --

       12                THE COURT:     Under 9 -- notification

       13    requirement under 951.         And if the Court were to

       14    conclude that, based on the allegations, the

       15    activity that is alleged required notification under

       16    951 in fact was not conduct that required

       17    notification, then why should the 951 count go

       18    forward?

       19                MR. TURGEON:      Your Honor, the Court would

       20    be incorrect in so concluding because we have here

       21    both conspiracy to violate FARA and we have

       22    substantive FARA violations.


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 39 of 109 PageID# 2544

                                                                                 38
                                     US v. Rafiekian                      6/28/2019


        1                THE COURT:     I understand.      I understand.

        2                MR. TURGEON:      That are -- that are conduct

        3    illegal --

        4                THE COURT:     I understand there's a --

        5                MR. TURGEON:      And are not lawful.

        6                THE COURT:     I understand there's a

        7    conspiracy count that's separate and apart from 951.

        8    And I understand, theoretically, you can have a

        9    conspiracy to violate a law that, in fact, your

       10    conduct never violated.         I understand all that.

       11                MR. TURGEON:      Right.

       12                THE COURT:     I'm just focused on the 951

       13    charge now, Count 2.

       14                MR. TURGEON:      The substantive 951 charge,

       15    Your Honor, the conduct alleged in the indictment

       16    is -- does not qualify as being a commercial

       17    transaction.

       18                THE COURT:     Why?

       19                MR. TURGEON:      Because it was illegal under

       20    FARA, which is a different statute.

       21                THE COURT:     Okay.    So it was illegal under

       22    FARA?


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 40 of 109 PageID# 2545

                                                                                 39
                                     US v. Rafiekian                      6/28/2019


        1                MR. TURGEON:      Yes, Your Honor.

        2                THE COURT:     For them to engage in conduct

        3    relative to the op-ed and the lobbying?

        4                MR. TURGEON:      Without registering, Your

        5    Honor, yes.      And that's exactly what Congress

        6    intended in the legislative --

        7                THE COURT:     What -- what provision of FARA

        8    are you talking about there?

        9                MR. TURGEON:      Your Honor, they were acting

       10    as agents of foreign government without -- without

       11    disclosing -- I mean, FARA --

       12                THE COURT:     You're talking about 6 -- is it

       13    651, right?

       14                MR. TURGEON:      612, Your Honor.

       15                THE COURT:     612?

       16                MR. TURGEON:      Yes.

       17                THE COURT:     So their -- so their lobbying

       18    activity and publishing with op-ed, under the

       19    Government's theory, was a violation of Section 612

       20    absent registration?

       21                MR. TURGEON:      Yes, Your Honor.

       22                THE COURT:     Okay.


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 41 of 109 PageID# 2546

                                                                                 40
                                     US v. Rafiekian                      6/28/2019


        1                MR. TURGEON:      And that is completely

        2    consistent with the legislative history of 951 that

        3    says activities that violate FARA don't qualify for

        4    this exception.

        5                And I have that legislative history if Your

        6    Honor would like -- would like to see that

        7    provision.     And it's cited --

        8                THE COURT:     Right.

        9                MR. TURGEON:      -- in our brief.

       10                THE COURT:     But it violated FARA only if

       11    they were acting as an agent of the foreign

       12    government, correct?

       13                MR. TURGEON:      As defined by FARA, yes, Your

       14    Honor.    Yes.

       15                THE COURT:     All right.     It seems to me

       16    we're back to the same issue.

       17                MR. TURGEON:      Your Honor, there -- there

       18    are different statutes, there -- there is some

       19    overlap, but there are different statutes.

       20                THE COURT:     So you're suggesting that

       21    the -- the -- the definition of agent that's in 951

       22    is a different definition than the definition of


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 42 of 109 PageID# 2547

                                                                                 41
                                     US v. Rafiekian                      6/28/2019


        1    agent under 612?

        2                MR. TURGEON:      It is, Your Honor.       Yes, it

        3    is.

        4                THE COURT:     All right.

        5                MR. TURGEON:      And, as Your Honor can see,

        6    those definitions are markedly different.

        7                THE COURT:     All right.

        8                MR. TURGEON:      Another point I wanted to

        9    raise, Your Honor, is -- so Truong, the defense's

       10    arguing vagueness and they're pointing out this is

       11    an as-applied challenge and that's -- they're saying

       12    it's not a facial vagueness challenge, and they cite

       13    that as a basis to ignore the two holdings in this

       14    case or two holdings relevant here that they don't

       15    like, versus Truong, which the Fourth Circuit held

       16    in 951 was not vague or overbroad even when it had

       17    no limitations --

       18                THE COURT:     Right.    I understand that

       19    argument.

       20                MR. TURGEON:      -- not the limitations we're

       21    talking about.       And Duran, which when faced with the

       22    exact same question that we are here debating, found


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 43 of 109 PageID# 2548

                                                                                 42
                                     US v. Rafiekian                      6/28/2019


        1    that the legal commercial transaction exception is

        2    an affirmative defense that doesn't need to be pled

        3    in the indictment, it's not an element.

        4                THE COURT:     Although Duran, you're talking

        5    about District Court opinion in Duran?

        6                MR. TURGEON:      Yes, Your Honor.

        7                THE COURT:     Yeah.    The facts are really

        8    quite different than here, weren't they?              They

        9    had -- they relied on extortion and bribery

       10    activities that just simply aren't here.

       11                MR. TURGEON:      They -- they -- Your Honor,

       12    they did not -- the facts are different, but the

       13    Court did not rely on those different facts --

       14                THE COURT:     I understand.

       15                MR. TURGEON:      -- in reaching its opinion.

       16    The Court analyzed the statute under Cook and

       17    McKelvey, which is what this Court should do now.

       18                THE COURT:     All right.

       19                MR. TURGEON:      Thank you.

       20                THE COURT:     All right.     Counsel, what about

       21    this point that the definition of agent is different

       22    for purposes of FARA registration than for 951?


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 44 of 109 PageID# 2549

                                                                                 43
                                     US v. Rafiekian                      6/28/2019


        1                MR. TYSSE:     I welcome that point, Your

        2    Honor, because I think that is a concession that

        3    this indictment is therefore defective.              I make a

        4    couple points with it.         First of all, they did not

        5    actually allege in their brief that we violated

        6    FARA, the substantive count of FARA, and therefore

        7    it's not been briefed.         Okay.      I'll just put that

        8    out to begin with.

        9                THE COURT:     Right.    But it was a -- it was

       10    an object of the conspiracy.

       11                MR. TYSSE:     Well, actually, I just took a

       12    look at that, Your Honor.          The object of the

       13    conspiracy is that we conspired to willfully make a

       14    false statement on a FARA form under 618(A)(2).

       15                THE COURT:     Right.

       16                MR. TYSSE:     618(A)(1) is the provision that

       17    says it's a crime to violate any other provision of

       18    FARA.    And so they have not alleged that we have

       19    that as an object of the conspiracy.             I think at a

       20    minimum they would have to fix it on that.

       21                But more broadly, Your Honor, they haven't

       22    actually alleged anywhere in the indictment that we


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 45 of 109 PageID# 2550

                                                                                 44
                                     US v. Rafiekian                      6/28/2019


        1    violated the substantive elements of FARA.              This is

        2    a lawyer argument that is coming today for the first

        3    time in this courtroom that we should have -- we

        4    should have registered under FARA.

        5                Now, they didn't bring a charge against us

        6    and I can only speculate why my client was not

        7    charged for the substantive FARA violation, but, you

        8    know, I -- I can offer some speculation perhaps

        9    because it's a -- it's a lower crime, it's only a

       10    five-year term versus a ten-year, or perhaps because

       11    it requires a willful violation of FARA versus this

       12    statute which the Government contends only requires

       13    general intent.

       14                So perhaps the Government realized that it

       15    would be much harder to charge under FARA because my

       16    client spoke with multiple lawyers, three different

       17    sets of lawyers during the course of this alleged

       18    conspiracy about his FARA filing obligations.               So

       19    I -- I have a feeling that might be one of the

       20    reasons why they have not alleged it.

       21                So not only have they not charged us with a

       22    substantive violation of FARA, there is nothing in


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 46 of 109 PageID# 2551

                                                                                 45
                                     US v. Rafiekian                      6/28/2019


        1    the indictment that even refers to the fact that

        2    that is what -- that that was the conduct that --

        3    you know, that violated any federal or state law.

        4    So at a bare -- so at a bare minimum, it seems like

        5    they should have to go back.             Go back to the grand

        6    jury, get a new indictment that actually either

        7    charges us with a substantive FARA violation or at

        8    least spells out to give my client notice.

        9                And, again, the whole point of the Fifth

       10    and Sixth Amendment rights, the basis of our motion

       11    to dismiss is that my client needs notice of how to

       12    put on a defense; and right now all the indictment

       13    says is that we committed unlawful acts by operating

       14    an op-ed and engaging in lobbying activity and then

       15    also conspired to file false forms at the very tail

       16    end of that -- under that core agency activity.

       17                My client is not on notice of how he should

       18    put on a good defense of the charge that we somehow

       19    were acting in a non-legal commercial manner.               I

       20    mean, they concede that it was First Amendment

       21    activity and that it was commercial in nature, he

       22    got paid for it.


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 47 of 109 PageID# 2552

                                                                                 46
                                     US v. Rafiekian                      6/28/2019


        1                I mean, and -- and we -- the FIG company

        2    sold services to the general public.             This is not a

        3    situation where it was an employee of a foreign

        4    government.

        5                So I think at a bare minimum the

        6    Government's argument admits that this indictment

        7    can't survive regardless of whether some other

        8    indictment that they want to try to charge next will

        9    survive.

       10                Beyond that, just a small point, the

       11    Government says it several times that we were

       12    misleading and it was quoted -- on page 13 of our

       13    brief we quote the legislative history that says

       14    individuals who represent foreign governments in

       15    political activities.         I don't know why they've

       16    accused us a couple times of being misleading.

       17                The second point I want to make, Your

       18    Honor -- and I'm only going to make three points

       19    total, so please bear with me if you don't mind.

       20    But the notification statute I think Your Honor is

       21    asking about, I think that's actually real key to

       22    interpreting this statute in what is exactly covered


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 48 of 109 PageID# 2553

                                                                                 47
                                     US v. Rafiekian                      6/28/2019


        1    because, again, the question is this statute is not

        2    a statute that says everybody must register, but if

        3    you were a roof contractor and you failed to

        4    register, you have an affirmative defense and you

        5    will get prosecuted for it, that's not what it says.

        6                This is a notification statute.           It says

        7    these people, the following people, essentially,

        8    must note -- must register or -- you know, must

        9    register as agents of a foreign government.               And so

       10    by failing, you know, and -- and only agents of a

       11    foreign government, as so defined, must register.

       12                Okay.    I think finally, by focusing on what

       13    the actual agency activity was that the Government

       14    actually alleges we engaged in that was not legally

       15    commercial, I think Your Honor really hit it on the

       16    head because even if this was not an element, and we

       17    think it strongly is and for purposes of the

       18    constitutional avoidance and otherwise, we think

       19    it's the best reading.

       20                But even if it's not, many cases have held

       21    and the Government does not dispute that if you find

       22    there's no factual dispute that they haven't


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 49 of 109 PageID# 2554

                                                                                 48
                                     US v. Rafiekian                      6/28/2019


        1    actually alleged any underlying non-legal,

        2    noncommercial activity, then that -- that's still a

        3    basis for dismissing this indictment.             And they

        4    would have to come back and try again with one that

        5    actually properly construed the elements.

        6                I'm going to make one -- I'm sorry, one

        7    final small point.

        8                THE COURT:     All right.

        9                MR. TYSSE:     On the Duran case, you're

       10    right, not only is it an unpublished decision from a

       11    different circuit that applies a different standard,

       12    but the -- the Court specifically said I can't find

       13    any relevant legislative history.            I don't think the

       14    Court grappled with the idea that the defendant

       15    would have to, you know, affirmatively prove his own

       16    innocence, and if -- if that interpretation was

       17    correct.

       18                And I think there's one other really

       19    notable -- notable aspect of the Duran case, Your

       20    Honor, which is that -- that that district court in

       21    the Southern District of Florida actually found that

       22    it was the Government's burden to prove that an


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 50 of 109 PageID# 2555

                                                                                 49
                                     US v. Rafiekian                      6/28/2019


        1    alleged agent was not acting as a diplomatic or

        2    consular or officer or attaché.           That Court actually

        3    found that was an element of the offense.              So the

        4    Government was really only taking part of the

        5    analysis, it's picking and choosing which parts of

        6    that it likes because it denies that that part is

        7    actually an affirmative element of defense, which I

        8    again -- or an element of offense which, again, I

        9    think, goes to show that, you know, we -- we need

       10    not -- it was not accepted by the 11th Circuit, it

       11    was not addressed by the 11th Circuit, as everyone

       12    agrees.     So I don't think that that should be overly

       13    controlling in this circumstance.

       14                THE COURT:     All right.     Thank you.

       15                MR. TYSSE:     Thank you.

       16                THE COURT:     Go ahead, Mr. Turgeon.

       17                MR. TURGEON:      May I respond briefly?

       18                THE COURT:     Yes.

       19                MR. TURGEON:      Your Honor -- Your Honor, we

       20    have alleged in the indictment that the conduct was

       21    unlawful and there is --

       22                THE COURT:     I understand, but that's not --


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 51 of 109 PageID# 2556

                                                                                 50
                                     US v. Rafiekian                      6/28/2019


        1    you don't -- you don't have to say that.

        2                MR. TURGEON:      There's no need in the

        3    indictment, Your Honor, to say what statute it was

        4    in violation of.

        5                THE COURT:     Right.

        6                MR. TURGEON:      And this would only be the

        7    case as well, of course, if this were found to be an

        8    element rather than a defense.

        9                I want to point out, Your Honor, that in

       10    addition to the definition of agent, 951 in FARA

       11    defer in the scope of conduct covered, 951 is

       12    broader than FARA.        And, in this case, the

       13    defendants' conduct was, we believe, broader than --

       14    than mere violations of FARA, although it included

       15    those.

       16                And I just wanted to point out too, Your

       17    Honor, under their definition, any -- or under their

       18    interpretation, any conduct is okay as long as

       19    there's a contract.        And that's -- that's also just

       20    not -- that's not how 951 works.            I mean, taking

       21    pictures is lawful activity, but conducting

       22    surveillance for a foreign government without


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 52 of 109 PageID# 2557

                                                                                 51
                                     US v. Rafiekian                      6/28/2019


        1    registering is unlawful under 951.

        2                And I could respond to their argument on

        3    diplomatic officer exception, Your Honor, which

        4    they -- which they raised in their footnote.               So we

        5    didn't analyze it extensively in our opposition, but

        6    there I would suggest the Court conduct the same

        7    analysis mandated by Cook and McKelvey.

        8                And when you look at the placement of the

        9    language, here it is set off by commas, how does the

       10    statute read without that language.             It reads fine.

       11    Whoever acts in the United States as an agent of a

       12    foreign government without prior notification to the

       13    attorney general, et cetera, et cetera.              I mean, the

       14    statute makes perfect sense without that diplomatic

       15    officer language.

       16                And I can -- I can refer to the legislative

       17    history for that exception as well.             I mean, in 1984

       18    Congress amended the statute to add all of the

       19    exceptions in Subsection D.          And when Congress did

       20    so, it added an overlapping diplomatic officer

       21    defense in Subsection D, but it didn't take that

       22    language out of Subsection A.             And so the addition


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 53 of 109 PageID# 2558

                                                                                 52
                                     US v. Rafiekian                      6/28/2019


        1    of the language in D shows that Congress intended

        2    that language to be defense.             Had they thought that

        3    the language in A was an element, they wouldn't have

        4    needed to add it as a defense in Subsection D.

        5                THE COURT:     All right.       I'll give you the

        6    last word since it's your motion if you want to add

        7    anything to that.

        8                MR. TYSSE:     I promise I'll be very brief.

        9                THE COURT:     All right.

       10                MR. TYSSE:     Just a few -- a few small

       11    points on that one.        The first is that, Your Honor,

       12    it's not enough to simply say unlawful, as we

       13    pointed out before.        I'll point you to the U.S. v.

       14    Daniels case, which was actually --

       15                THE COURT:     Right.

       16                MR. TYSSE:     -- very similar to this.         That

       17    case, the indictment was actually dismissed post

       18    trial, conviction was thrown out because they had

       19    failed to allege a specific -- it said, you know,

       20    any violation of this chapter shall be violated --

       21    and they didn't list a specific section, you know,

       22    criminal provision in the indictment.             And so even


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 54 of 109 PageID# 2559

                                                                                 53
                                     US v. Rafiekian                      6/28/2019


        1    post trial the verdict was tossed out because they

        2    forgot to do it.

        3                It's even worse here because they don't

        4    even say that we violated FARA, they say we

        5    conspired to, you know, make false statements, but

        6    they don't make any allegation.           There's no

        7    reference whatsoever to the -- to the FARA violation

        8    itself.

        9                The second point is the set off by commas

       10    point.    I mean, the reason, Your Honor -- and I

       11    think this is a really important point.              The reason

       12    why -- first of all, the set off by commas, we cited

       13    some language from the Fourth Circuit and the

       14    Supreme Court, unlike the Fifth Circuit case that

       15    they cite, which uses -- looks at the exact same

       16    phrase without lawful authority set off by commas

       17    and says that is an affirmative element of the

       18    defense.

       19                The only case that's actually analyzed is

       20    the Duran case that they cite did find it was an

       21    affirmative defense.        I think we have a pretty good

       22    argument that it is, plus it's in Subsection A which


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 55 of 109 PageID# 2560

                                                                                 54
                                     US v. Rafiekian                      6/28/2019


        1    they say is the most crucial factor.             But I think --

        2    I think it actually brings up a really important

        3    point, Your Honor, which is that we're not here

        4    making a hypertechnical argument about why, you

        5    know, the Government's indictment needs to be

        6    dismissed because they forgot to say we're not a

        7    diplomatic consular, officer, or attaché.              We do

        8    think that's a defect in the indictment, but

        9    presumably it's something they could easily fix with

       10    a quick superseding indictment.           They'll be able to

       11    prove it at trial, that's not why we're here.

       12                We're here because we have a substantive

       13    practical objection to what the Government has done

       14    and it has put our client on trial for up to ten

       15    years imprisonment, and it's done so without ever

       16    specifying the actual unlawful activity it alleges

       17    we engaged in.

       18                THE COURT:     All right.     I understand.

       19                MR. TYSSE:     Thank you.

       20                THE COURT:     All right.     I'm going to take

       21    it under advisement.        I'll get a decision shortly --

       22    excuse me -- on this as well as the other pending


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 56 of 109 PageID# 2561

                                                                                 55
                                     US v. Rafiekian                      6/28/2019


        1    motions.

        2                In that respect, there's a motion --

        3    pending motion to compel that the Government

        4    hasn't -- hasn't responded to yet pertaining to

        5    Mr. Rafiekian's statements.          What's -- what's the

        6    status of the Government's response?

        7                MR. TURGEON:      Your Honor, could we approach

        8    for a brief side bar?

        9                THE COURT:     Yes.

       10                (Whereupon, matters were taken up at the

       11    bench under seal.)

       12                THE COURT:     All right.     Thank you, counsel

       13    is excused.      Is there -- is there something else?

       14                MR. GILLIS:     Your Honor, you had asked for

       15    briefing on the -- on the work product issue.

       16                THE COURT:     Yes, yes.

       17                MR. GILLIS:     And -- and we also submitted a

       18    memorandum having to do with the coconspirator

       19    statements and the --

       20                THE COURT:     Right.    Right.    Would you like

       21    to have further argument on that?

       22                MR. GILLIS:     Well, on the work product --


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 57 of 109 PageID# 2562

                                                                                 56
                                     US v. Rafiekian                      6/28/2019


        1                THE COURT:     All right.     I'll hear you.

        2                MR. GILLIS:     It's not that necessarily I --

        3    well, we haven't argued that part yet, Your Honor.

        4                THE COURT:     All right.     All right.

        5                MR. GILLIS:     So, Your Honor, with respect

        6    to the opinion work product argument, there are

        7    several points at which the Court can stop without

        8    needing to proceed any further.           First, with respect

        9    to the basic premise on whether this -- these

       10    documents were prepared in anticipation of

       11    litigation.

       12                THE COURT:     Right.

       13                MR. GILLIS:     The fundamental question, it

       14    is their burden to establish the work product

       15    privilege, which they have not even attempted to do.

       16    There's no declarations from the attorneys,

       17    there's -- neither from Covington nor from

       18    Verderame.      There's no declaration from the

       19    defendant nor anyone else, nor any evidence provided

       20    to the Court to suggest that any of this was

       21    prepared because of litigation, which is the

       22    standard.      And because --


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 58 of 109 PageID# 2563

                                                                                 57
                                     US v. Rafiekian                      6/28/2019


        1                THE COURT:     Well, not all of it was

        2    prepared following in response to the DOJ inquiry.

        3                MR. GILLIS:     Well, as a matter of fact,

        4    Your Honor --

        5                THE COURT:     Isn't that right?

        6                MR. GILLIS:     I'm sorry?

        7                THE COURT:     Isn't that correct?

        8                MR. GILLIS:     The question is whether it was

        9    prepared subsequent to the DOJ inquiry?

       10                THE COURT:     Correct.

       11                MR. GILLIS:     I believe it was, Your Honor.

       12                THE COURT:     Right.

       13                MR. GILLIS:     Yes, that the conversations

       14    between -- among -- well, between Covington and the

       15    clients began after the -- the inquiry by the

       16    Department of Justice.

       17                THE COURT:     Right.

       18                MR. GILLIS:     As we've argued, however, Your

       19    Honor, that does not automatically mean that it is

       20    created in anticipation or because of litigation.

       21    And, in fact, it's still their burden to establish

       22    that that, under -- under the Fourth Circuit law


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 59 of 109 PageID# 2564

                                                                                 58
                                     US v. Rafiekian                      6/28/2019


        1    that we have -- that we have provided in our briefs,

        2    if I may point the Court to --

        3                THE COURT:     Let me -- let me ask you one

        4    question.

        5                MR. GILLIS:     Yes, sir.

        6                THE COURT:     The specific statements that

        7    you want in really haven't been identified, but just

        8    as a general proposition, are you -- are you trying

        9    to get in statements that were made to Covington

       10    other than statements that you contend were made to

       11    Covington for the purposes of the FARA public

       12    filing?

       13                MR. GILLIS:     Certainly, Your Honor, yes.

       14                THE COURT:     All right.

       15                MR. GILLIS:     We definitely are.

       16                THE COURT:     All right.

       17                MR. GILLIS:     Because those statements

       18    reflect an effort to conceal the involvement of the

       19    government of Turkey and to misrepresent the

       20    significance of certain documents that were created

       21    before the FARA inquiry and that predated the

       22    opinion piece that ultimately resulted in the


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 60 of 109 PageID# 2565

                                                                                 59
                                     US v. Rafiekian                      6/28/2019


        1    FARA --

        2                THE COURT:     All right.

        3                MR. GILLIS:     -- inquiry.

        4                THE COURT:     All right.

        5                MR. GILLIS:     So absolutely, Your Honor, we

        6    are -- and, in fact, we contend that none of it is

        7    privileged at least on work product grounds because

        8    they have not met the burden, they have -- as I've

        9    already said.

       10                If I could, Your Honor, point the Court's

       11    attention to Government's Exhibit 90.             I don't know

       12    if you have it available, handy.            If not, I can hand

       13    up my copy.

       14                THE COURT:     Which -- what is it?

       15                MR. GILLIS:     It's the initial letter from

       16    the FARA unit on November 30, 2016.            And does the

       17    Court have it, Your Honor?

       18                THE COURT:     I don't -- not immediately.          If

       19    you have an extra copy.

       20                MR. GILLIS:     I don't have an extra one, but

       21    I can try to remember what it says, Your Honor, if

       22    you -- if you'll take mine.          Unfortunately it has my


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 61 of 109 PageID# 2566

                                                                                 60
                                     US v. Rafiekian                      6/28/2019


        1    notes on it.

        2                THE COURT:     That's all right.       Was it

        3    attached to your motion for a supplemental filing?

        4                MR. GILLIS:     It was attached to the

        5    original motion to establish the crime fraud

        6    exception --

        7                THE COURT:     All right.

        8                MR. GILLIS:     -- in connection with this --

        9    with which this supplemental filing --

       10                THE COURT:     I should have it.

       11                MR. GILLIS:     -- is being made.

       12                THE COURT:     Hold on.       Number 90?

       13                MR. GILLIS:     Yes, sir.       Is it not there,

       14    Your Honor?

       15                THE COURT:     I'm not finding it immediately.

       16    Why don't you --

       17                MR. GILLIS:     If I may, Your Honor, then --

       18                THE COURT:     Yeah.

       19                MR. GILLIS:     -- point the Court's attention

       20    to the two parts that I have circled or underlined

       21    there, Your Honor.        In the second paragraph, the

       22    FARA unit expressly states that they routinely make


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 62 of 109 PageID# 2567

                                                                                 61
                                     US v. Rafiekian                      6/28/2019


        1    these inquiries.       There's no threat of litigation or

        2    there's no implication that they've committed any

        3    sort of crime, there's no implication yet that

        4    they've even violated FARA.          They're merely making

        5    an inquiry whether the defendant has -- well,

        6    whether FIG had an obligation to file, and that

        7    the -- the last paragraph of the -- of the letter

        8    also is in a perfectly conversational tone that does

        9    not in any way suggest that there's anything wrong

       10    that have -- had been done.          There's no reason at

       11    that point -- certainly they've offered no reason to

       12    suggest that simply because the receipt of that

       13    letter, they were suddenly in anticipation of

       14    litigation.

       15                So that this -- that anything that they

       16    produce -- what they're basically contending is that

       17    anything that happened after that letter, anything

       18    that took place within Covington, Verderame,

       19    anything at all is covered by in anticipation of

       20    litigation; and that just flies in the teeth of any

       21    number of Fourth Circuit precedent, Your Honor.

       22                If I also may direct the Court's attention


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 63 of 109 PageID# 2568

                                                                                 62
                                     US v. Rafiekian                      6/28/2019


        1    then to Covington's reply to that letter, which I

        2    have provided to the Court.          It's the one dated

        3    January 11, 2017.

        4                THE COURT:     I have that one.

        5                MR. GILLIS:     Thank you, Your Honor.

        6                THE COURT:     That is in the third paragraph,

        7    there among other things, again, no threat of -- or

        8    no suggestion that there's been a violation, none

        9    whatsoever.      And then Covington in response states

       10    in that third paragraph based on currently available

       11    information we have -- anticipate that General Flynn

       12    and FIG likely will file a FARA registration

       13    statement in lieu of the Lobbying Disclosure Act

       14    filing that FIG filed earlier.

       15                Again, if they're suggesting -- if they're

       16    contemplating the filing of a FARA statement, that

       17    certainly suggests that they're not contemplating

       18    litigation over existence of a FARA violation.

       19    They're simply saying there we anticipate filing

       20    FARA registration.        Again, it completely undercuts

       21    the notion that anything was prepared because of --

       22    which is what the Fourth Circuit requires -- because


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 64 of 109 PageID# 2569

                                                                                 63
                                     US v. Rafiekian                      6/28/2019


        1    of anticipated litigation.          And, again, it's their

        2    burden to come forward with that.            They have failed

        3    to do so in any way whatsoever.

        4                And then, again, Your Honor, you have with

        5    you the March 3rd letter, again from Covington to

        6    the FARA unit; and in the -- at the end of the

        7    fourth paragraph -- and, again, this is antic- --

        8    this is actually providing FARA filing to eliminate

        9    any potential doubt.        The Flynn Intel Group,

       10    therefore, is electing to file a registration under

       11    FARA in lieu of its prior LDA registration.

       12                There's nothing that takes place between

       13    Covington's initial letter saying we anticipate

       14    filing the FARA and this letter saying that they are

       15    filing the FARA --

       16                THE COURT:     Okay.

       17                MR. GILLIS:     -- to -- to suggest that they

       18    were contemplating any litigation, and certainly not

       19    that all the documents -- all the statements made to

       20    the attorneys and anything that they wrote down was

       21    done in anticipation of litigation.

       22                THE COURT:     Okay.


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 65 of 109 PageID# 2570

                                                                                 64
                                     US v. Rafiekian                      6/28/2019


        1                MR. GILLIS:     Nor, Your Honor --

        2                THE COURT:     So if your position is correct

        3    then, all of the Coving- -- all of what we're

        4    calling work product on the part of Covington would

        5    be reachable once you made the crime fraud exception

        6    showing?

        7                MR. GILLIS:     Yes, Your Honor.       Actually,

        8    what -- our contention is that it's not work product

        9    to begin with.       To be clear, Your Honor, if -- if

       10    the client comes in and discloses all sorts of --

       11    all sorts of manner of financial documents, it

       12    discloses everything to the attorney in connection

       13    with the filing of an IRS form or the filing of,

       14    let's say, for that matter a FARA filing.

       15                If they come in and disgorge all of that

       16    information to the attorney, leaving -- where

       17    there's no anticipation of litigation, all of that

       18    information could be provided upon establishing the

       19    attorney -- the exception of the attorney-client

       20    privilege.

       21                THE COURT:     Well, that was my question.

       22    Because under those circumstances, it wouldn't be


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 66 of 109 PageID# 2571

                                                                                 65
                                     US v. Rafiekian                      6/28/2019


        1    privileged in the first instance.

        2                MR. GILLIS:     That's what I'm saying, Your

        3    Honor.    I'm saying --

        4                THE COURT:     And that was my question

        5    initially, whether you're trying to get in

        6    statements made other than statements that wouldn't

        7    be privileged in the first instance because they

        8    were provided for the purposes of a public filing.

        9                MR. GILLIS:     That is correct, Your Honor.

       10    We are -- we are seeking -- I beg your pardon if I

       11    misunderstood the -- whether, as a basis of the

       12    attorney-client privilege, it's being officiated by

       13    the crime fraud exception.

       14                THE COURT:     Right.    Separate and apart from

       15    whether it was privileged in the first place.

       16                MR. GILLIS:     Exactly, Your Honor.

       17                THE COURT:     Right.

       18                MR. GILLIS:     I mean, it's vitiated, but the

       19    crime fraud exception, I submit we've established in

       20    spades.     I think that -- I submit that that -- that

       21    overcomes anything else -- everything else except

       22    that for which they have established, as they must,


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 67 of 109 PageID# 2572

                                                                                 66
                                     US v. Rafiekian                      6/28/2019


        1    the existence of that privilege.

        2                THE COURT:     But getting back to my

        3    question, are there statements that you want to get

        4    in that in your view would not be covered by the

        5    proposition that they weren't privileged in the

        6    first place because they were provided for the

        7    purpose of public filing and you have to rely on

        8    some exception to the attorney-client privilege,

        9    because they are privileged?

       10                MR. GILLIS:     Well, as to that, Your Honor,

       11    we have -- we have filed those cases in our brief

       12    and I don't need to argue that again.             Our point is

       13    that -- that -- to be clear, there are certain

       14    documents that, yes, all of it we submit is --

       15    let's -- let's assume for argument that it's all

       16    covered by the attorney-client privilege.

       17                THE COURT:     So if the Court were to rule

       18    that --

       19                MR. GILLIS:     Yes.

       20                THE COURT:     -- the crime fraud exception

       21    doesn't apply, all right, to any privileged

       22    information, you're telling me that doesn't matter


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 68 of 109 PageID# 2573

                                                                                 67
                                     US v. Rafiekian                      6/28/2019


        1    because you still can get everything you want to get

        2    in under the -- under the principle that it wasn't

        3    privileged in the first instance because it was

        4    provided for the purposes of public filing?

        5                MR. GILLIS:     Well, I believe that we could

        6    not take that -- well, Your Honor, I think we have

        7    to -- again, I believe it would be their

        8    responsibility -- I'm trying to -- I'm not trying to

        9    thread the needle here, Your Honor.            I'm just trying

       10    to understand -- make sure that I've made my point

       11    clear.

       12                There would be certainly a universe of

       13    documents and statements made to the attorney that

       14    were made for the purpose of a public filing and

       15    it's not limited exclusively to what's in that

       16    public filing.

       17                THE COURT:     I understand.      That goes to the

       18    scope of the -- the scope of what's not privileged.

       19                MR. GILLIS:     Yes, Your Honor.

       20                THE COURT:     Right.

       21                MR. GILLIS:     And so at this point we don't

       22    necessarily know all of which was intended to be


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 69 of 109 PageID# 2574

                                                                                 68
                                     US v. Rafiekian                      6/28/2019


        1    disclosed and that which might not have been

        2    intended to be disclosed.          But the bulk of what --

        3    well, I should say basically everything we plan to

        4    rely upon would also fall under that exception

        5    because it was either intended to be disclosed or it

        6    was provided in anticipation of the preparation of a

        7    document that would disclose the substance of what

        8    was discussed between the attorney and the client.

        9    And to the extent that that's our argument -- and to

       10    that -- to the extent that it -- I completely lost

       11    my way there, Your Honor.

       12                THE COURT:     That's all right.

       13                MR. GILLIS:     I beg your pardon.

       14                THE COURT:     That's all right.       I'm sure

       15    you'll get back on track here in a second.

       16                MR. GILLIS:     It's not a guarantee, Your

       17    Honor.    I -- if I may, our position would be that

       18    what is -- what was discussed is -- would

       19    certainly -- now I'm back to where I was.              So all

       20    that we plan to introduce basically, Your Honor, was

       21    part of what would fall within that exception,

       22    because it was all within the ambit of the


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 70 of 109 PageID# 2575

                                                                                 69
                                     US v. Rafiekian                      6/28/2019


        1    preparation of this FARA --

        2                THE COURT:     All right.

        3                MR. GILLIS:     -- filing.      And so to that

        4    extent, we rely on our -- on our papers with respect

        5    to the public disclosure --

        6                THE COURT:     Right.

        7                MR. GILLIS:     -- question.      That, we rely on

        8    our papers.

        9                THE COURT:     Right.

       10                MR. GILLIS:     If I may continue though --

       11                THE COURT:     Sure.

       12                MR. GILLIS:     -- with respect to the work

       13    product document.       So I've already --

       14                THE COURT:     If you're correct, you don't --

       15    you don't even -- all the other issues are

       16    irrelevant.      It doesn't matter whether it's work

       17    product, it doesn't matter -- it doesn't matter if

       18    it's work product, it doesn't matter if it's crime

       19    fraud because they -- they don't pertain unless

       20    you're dealing with nonprivileged information in the

       21    first instance.

       22                MR. GILLIS:     Exactly, Your Honor.


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 71 of 109 PageID# 2576

                                                                                 70
                                     US v. Rafiekian                      6/28/2019


        1                THE COURT:     Right.

        2                MR. GILLIS:     Now, with respect to the -- in

        3    addition to having to prove the anticipation of --

        4    because of litigation harm -- pardon me, Your

        5    Honor -- they also have to identify with specificity

        6    exactly what it is that they contend is covered by

        7    the punitive privilege.         And that is clear from the

        8    cases that we've cited, they've not even made an

        9    effort to distinguish those cases.

       10                THE COURT:     Well, of course, all of this is

       11    within the context of not knowing what specific

       12    statements or documents you're talking about.

       13                MR. GILLIS:     Well, Your Honor --

       14                THE COURT:     Right?

       15                MR. GILLIS:     No, well -- what specific

       16    statements I submit, Your Honor, that the Fourth

       17    Circuit makes clear, that it's the other way around,

       18    that they are the ones asserting the privilege with

       19    respect to conversations and documents between their

       20    client and -- and -- and Covington.

       21                THE COURT:     I understand that, but whether

       22    you -- with regards to whose burden it is with


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 72 of 109 PageID# 2577

                                                                                 71
                                     US v. Rafiekian                      6/28/2019


        1    respect to making any particular showing, you

        2    haven't identified, at least in court, specifically

        3    what -- what statements or what documents and

        4    statements you want admitted, correct?

        5                MR. GILLIS:     Well, actually, Your Honor, we

        6    have allowed them to review at length the 302s that

        7    we had of --

        8                THE COURT:     No, I understand.       But have

        9    you -- I mean, but you haven't identified specific

       10    statements that you're going to put a witness on the

       11    stand and try to get in.

       12                MR. GILLIS:     I don't believe any Court has

       13    required that, Your Honor.

       14                THE COURT:     I understand.

       15                MR. GILLIS:     Okay.

       16                THE COURT:     Okay.

       17                MR. GILLIS:     I'm sorry, Your Honor.

       18                THE COURT:     All right.

       19                MR. GILLIS:     All right.      So what you're

       20    asking is have we identified the specific

       21    statements --

       22                THE COURT:     Right.


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 73 of 109 PageID# 2578

                                                                                 72
                                     US v. Rafiekian                      6/28/2019


        1                MR. GILLIS:     -- that we plan to introduce?

        2                THE COURT:     And the answer is no, correct?

        3                MR. GILLIS:     I think the answer is that --

        4    that we have not identified each and every

        5    statement.

        6                THE COURT:     Right.

        7                MR. GILLIS:     We have -- however, we have

        8    provided the 302s that were written of the

        9    interviews.      And if I may say, Your Honor, basically

       10    all of that, I would say everything in those 302s,

       11    we plan to introduce.         Because everything that's in

       12    302s has some relevance to this case.

       13                THE COURT:     All right.

       14                MR. GILLIS:     So I submit that we have

       15    sufficiently identified with considerable detail

       16    exactly what we plan to introduce.            And to the

       17    extent that -- that it's not explicitly stated in

       18    the -- in the 302 itself, it's certainly clear from

       19    the interfuse of what's there that -- that we plan

       20    to cover that particular subject.

       21                THE COURT:     All right.

       22                MR. GILLIS:     So with respect to that


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 74 of 109 PageID# 2579

                                                                                 73
                                     US v. Rafiekian                      6/28/2019


        1    subject matter, they're certainly able to do that

        2    and any documents related to that.            And actually

        3    with respect to the documents, as I said, we have --

        4    well, first we have identified them in the

        5    indictment; and as to those allegations, we have

        6    provided them with the specific exhibit numbers.

        7    And the Court has some of those, but we -- as I

        8    said, we produced that basically on the -- at the

        9    arraignment, we produced those documents.

       10                THE COURT:     I understand.      All right.

       11                MR. GILLIS:     So if I may proceed now with

       12    the specificity --

       13                THE COURT:     Yes.

       14                MR. GILLIS:     -- question.

       15                So the Fourth Circuit has been explicit

       16    that the party asserting the privilege must

       17    establish the privilege as to each document over

       18    which they assert the privilege.            And, as I said,

       19    they have not tried to distinguish those cases in

       20    which the Fourth Circuit has made that abundantly

       21    clear.    And as -- as we cited in our -- in our

       22    brief, the -- the Court in Solace, the Fourth


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 75 of 109 PageID# 2580

                                                                                 74
                                     US v. Rafiekian                      6/28/2019


        1    Circuit in Solace made clear that because the party

        2    asserting the privilege in that case had failed to

        3    provide privilege logs or identify the litigation

        4    for which the specific documents were prepared, we

        5    see no reason to even reach the issue beyond that.

        6    And as they said, explicitly, the party claiming the

        7    privilege bears the burden of demonstrating the

        8    applicability of the privilege to specific

        9    documents.     And, again, in National Union, the

       10    Fourth Circuit said determining the driving force

       11    behind the preparation of each requested document is

       12    therefore required in resolving the work product

       13    immunity question.

       14                There -- I -- also, Your Honor, there

       15    are -- there are -- oh, my colleague has also

       16    pointed out, Your Honor, that with respect to

       17    Kristen Verderame, we have no idea what she's going

       18    to say because she's waiting to -- well, she has not

       19    agreed to talk to us pending a decision from this

       20    Court on that question.

       21                THE COURT:     All right.

       22                MR. GILLIS:     So we have no idea what


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 76 of 109 PageID# 2581

                                                                                 75
                                     US v. Rafiekian                      6/28/2019


        1    Ms. Verderame may say.

        2                THE COURT:     All right.

        3                MR. GILLIS:     Or what documents, for that

        4    matter, she may --

        5                THE COURT:     Okay.

        6                MR. GILLIS:     -- she may have.

        7                THE COURT:     All right.     Anything more on

        8    that?

        9                MR. GILLIS:     It sounds as if the Court has

       10    heard enough on that.         If I --

       11                THE COURT:     Do you want to argue the --

       12    there's more than happy to be further heard on the

       13    coconspirator elements.

       14                MR. GILLIS:     Actually, Your Honor, I would

       15    like to get to the -- pardon me, our third argument

       16    there, which is that the opinion work product, even

       17    if it applied, is vitiated in these circumstances,

       18    that the defendant has no right to assert it in

       19    these circumstances.

       20                The only two circuits to have expressly

       21    considered the issue or, for that matter, considered

       22    the issue at all, the Fifth and the Sixth


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 77 of 109 PageID# 2582

                                                                                 76
                                     US v. Rafiekian                      6/28/2019


        1    Amendment -- the Sixth -- Fifth and Sixth Circuits

        2    rather, as we cited in our brief, have specifically

        3    held that even with respect to opinion work product,

        4    where you have a willing attorney to provide that

        5    opinion work product, the client who has been found

        6    by a prima facie showing to have engaged in criminal

        7    activity is not permitted to assert the opinion work

        8    product.

        9                And that only makes sense, Your Honor,

       10    because what -- what essentially their position

       11    would be and any rule to the contrary would be that

       12    an attorney could be -- that if I -- well, to begin

       13    with, first, the most sacred right in this context

       14    being the attorney-client privilege and those

       15    communications that take place between the two,

       16    could be vitiated, and yet this particular

       17    subsection of information could be precluded by a

       18    guilty client from being revealed in -- which was

       19    created in connection with corrupt litigation that

       20    he instigated because he gave false information to

       21    the innocent attorney.

       22                And so that -- that -- the mere fortuity of


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 78 of 109 PageID# 2583

                                                                                 77
                                     US v. Rafiekian                      6/28/2019


        1    there being litigation does not then give the

        2    defendant a right to prevent -- to close the mouth

        3    of a willing attorney when he's -- he's committed a

        4    crime of fraud and he's waived or vitiated or

        5    forfeited his attorney-client privilege, which is

        6    more sacred than the work product privilege, and

        7    that in those circumstances he's still allowed to

        8    assert the opinion work product.            And it can't be

        9    that, Your Honor, because if the attorney is

       10    willing, it's -- it's a privilege that's -- that at

       11    least in the first instance is -- belongs to the

       12    attorney and the client; but as to whatever interest

       13    the client has in that opinion work product, it is

       14    vitiated by the existence of the crime of fraud that

       15    he has --

       16                THE COURT:     All right.

       17                MR. GILLIS:     -- has instigated that

       18    resulted in the very work product we're talking

       19    about.

       20                THE COURT:     All right.     I understand.      I

       21    understand your position.

       22                MR. GILLIS:     Okay.    If I may have one


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 79 of 109 PageID# 2584

                                                                                  78
                                     US v. Rafiekian                       6/28/2019


        1    moment, Your Honor.

        2                THE COURT:     Yes.

        3                MR. GILLIS:     Thank you for your patience,

        4    Your Honor.

        5                THE COURT:     All right.     Did you want to be

        6    heard on the coconspirator statute any further?

        7                MR. GILLIS:     My colleague is going to argue

        8    that, Your Honor, if you --

        9                THE COURT:     All right.     Let me -- let me

       10    hear from Mr. Gibbs.

       11                MR. GIBBS:     Thank you, Judge.

       12                THE COURT:     And then we'll have defense

       13    respond to both of them.

       14                MR. GIBBS:     Sure.    That's fine.

       15                Judge, I think most of this is covered in

       16    the moving papers.

       17                THE COURT:     Right.

       18                MR. GIBBS:     But I think the key point that

       19    I want to get across here is, as the Court obviously

       20    knows, the conspiracy has two objectives.              It's

       21    conspiring to conceal the fact that defendant

       22    Rafiekian and Alptekin were conspiring together to


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 80 of 109 PageID# 2585

                                                                                 79
                                     US v. Rafiekian                      6/28/2019


        1    hide the fact that they were acting as agents of the

        2    government of Turkey.

        3                THE COURT:     Right.

        4                MR. GIBBS:     And they were conspiring to

        5    make false statements related to that.

        6                So that's our conspiracy, those are the

        7    objectives of it.       And throughout, whether they call

        8    it the Gulen project or the Turkey project or Truth

        9    or Confidence, the objective here was to demonize

       10    Fethullah Gulen and to convince the United States

       11    Government, without anyone knowing they were working

       12    for Turkey, that he should be extradited back to

       13    Turkey or charged with crimes of some sort.

       14                THE COURT:     Right.

       15                MR. GIBBS:     So that's our conspiracy and

       16    the statements that the defense is attempting to

       17    suppress go squarely to that.             These are not

       18    tangential.      This is the defendant Rafiekian

       19    communicating in e-mails and Skype messages --

       20                THE COURT:     You're talking about statements

       21    that you want to get admitted under 801(d)(2)(e)?

       22                MR. GIBBS:     Exactly.


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 81 of 109 PageID# 2586

                                                                                 80
                                     US v. Rafiekian                      6/28/2019


        1                THE COURT:     All right.

        2                MR. GIBBS:     Right.    I mean, this goes

        3    squarely to the crime charged here.            And, you know,

        4    again, as I said, they were during the time of the

        5    conspiracy, they're clearly in furtherance of the

        6    conspiracy we've alleged.          And essentially the

        7    defense argument is we haven't proved the existence

        8    of a conspiracy here.         Well, we've certainly laid

        9    out in very detailed terms in the indictment a

       10    conspiracy, and, as the Court knows, it's a very

       11    favorable standard for the Government.             We just have

       12    to prove that existence by a preponderance.               And our

       13    position is we very, very clearly have laid out and

       14    have proved that, the existence of that conspiracy

       15    by a preponderance, but ultimately the people who

       16    will have to decide that are the jury.

       17                They need to be -- for us to be able to put

       18    on evidence of this conspiracy, we need to be able

       19    to put on the coconspirator statements that were

       20    made during any furtherance of that conspiracy.

       21                THE COURT:     Are you trying to get in

       22    statements, other than those statements that are


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 82 of 109 PageID# 2587

                                                                                 81
                                     US v. Rafiekian                      6/28/2019


        1    reflected in these -- in these exhibits that you

        2    attached to your -- to your motion?

        3                MR. GIBBS:     We are, Judge.      Those are some

        4    of the statements and we alleged a number of them in

        5    the indictment and alleged that they were overt acts

        6    in furtherance of the conspiracy.            We certainly

        7    intend to get all those in, but we didn't list every

        8    single statement between, you know, every single

        9    coconspirator statement in here, but obviously the

       10    defense will have our exhibits at the time --

       11                THE COURT:     Well, coconspirators consist of

       12    Rafiekian and Alptekin, correct?

       13                MR. GIBBS:     Well -- but we also --

       14    remember, Judge, we had the Bill of particulars

       15    where we went through the Turkish ministers.

       16                THE COURT:     Okay.

       17                MR. GILLIS:     And there were some questions

       18    about that.

       19                THE COURT:     All right.     But, yes, I mean,

       20    in terms of the statements themselves, we do -- the

       21    defense will have our exhibits, we will present

       22    witnesses to get various statements in.              If there's


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 83 of 109 PageID# 2588

                                                                                 82
                                     US v. Rafiekian                      6/28/2019


        1    an objection that an individual statement is not

        2    during the furtherance of the conspiracy, which I --

        3    I don't think they'll -- the defense will be able to

        4    make a persuasive argument to that, but if there is,

        5    the appropriate time to deal with that is at the

        6    trial when the evidence is offered.             It's not

        7    wholesale to say -- to make an argument which would

        8    effectively result in the dismissal of Count 1.

        9                THE COURT:     Right.    Well, it seems to me

       10    there are a couple of issues that are pretty --

       11    pretty closely tied together.             One is whether

       12    there's been a sufficient showing for the purposes

       13    of 801(d)(2)(e) to get the -- what would otherwise

       14    be hearsay statements in a coconspirator -- alleged

       15    coconspirator as substantive evidence admissible for

       16    the truth of the statement.

       17                The other is whether these -- these e-mails

       18    that have passed between Rafiekian and Alptekin can

       19    be admitted for some purpose separate and apart from

       20    the truth of their content, and it seems to me those

       21    are very separate issues that irrespective of

       22    whether they -- the substantive statements in those


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 84 of 109 PageID# 2589

                                                                                 83
                                     US v. Rafiekian                      6/28/2019


        1    documents can come in without a hearsay problem is

        2    separate and apart from whether those documents can

        3    come in is simply information -- the fact of a

        4    transmittal, the fact of receipt, the fact of

        5    information, irrespective of whether it's true or

        6    not, that is conveyed to Rafiekian.

        7                And your motion really relies solely --

        8    your motion goes simply to the 801(d)(2) --

        9    801(d)(2)(e) point, correct?

       10                MR. GIBBS:     It does, Judge, although as the

       11    Court knows, we also filed a supplement.              I think as

       12    with lots of evidence, there are multiple theories

       13    under the rule of evidence to get it in.              The

       14    Court -- Your Honor just mentioned one about sort of

       15    not necessarily offered for the truth, the effect on

       16    the listener --

       17                THE COURT:     The fact that he had this

       18    information.

       19                MR. GIBBS:     Right.    And really I think in

       20    terms of the particular evidence we're talking about

       21    here -- and this -- this is primarily communications

       22    between the two main actors in this case, the two


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 85 of 109 PageID# 2590

                                                                                 84
                                     US v. Rafiekian                      6/28/2019


        1    coconspirators, Alptekin and Rafiekian.              As to those

        2    communications, we agree that they probably -- the

        3    strongest argument for this admission is

        4    801(d)(2)(e) that they were coconspirator statements

        5    made during, they clearly were during the time of

        6    the conspiracy, and in furtherance of that

        7    conspiracy to work on this Gulen project on behalf

        8    of the government of Turkey.

        9                We would also submit that --

       10                THE COURT:     They come in anyway even if --

       11    even if you don't get them under that exception.

       12                MR. GIBBS:     I would certainly hope so,

       13    Judge.    And, again, on our supplement we also

       14    identified adoptive admissions as another theory

       15    under which they should come into evidence.

       16                THE COURT:     Again, that comes -- that's a

       17    theory that gets them in for the truth.

       18                MR. GIBBS:     Correct.

       19                THE COURT:     Right.

       20                MR. GIBBS:     But, yeah, I would argue that,

       21    again, 801(d)(2)(e) is a hearsay exception, they

       22    come in as not hearsay.         We would also offer them


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 86 of 109 PageID# 2591

                                                                                 85
                                     US v. Rafiekian                      6/28/2019


        1    for the truth of what's said in the communications.

        2                THE COURT:     Right.

        3                MR. GIBBS:     I mean -- and the jury has to

        4    consider that.

        5                THE COURT:     Right.    Okay.

        6                MR. GIBBS:     So unless there are -- I think

        7    this was pretty well briefed.

        8                THE COURT:     It was.

        9                MR. GIBBS:     Thank you.

       10                THE COURT:     Ms. Mitchell.

       11                MS. MITCHELL:      Thank you, Your Honor.        And

       12    I will address the crime fraud, and Mr. Bereston

       13    will address the --

       14                THE COURT:     Yeah.

       15                MS. MITCHELL:      -- coconspirator statements.

       16                THE COURT:     All right.

       17                MS. MITCHELL:      With the Court's indulgence.

       18                It will probably not surprise you to hear I

       19    have a different read of all of this than

       20    Mr. Gillis.      With respect to the question about

       21    whether this was in anticipation of litigation, the

       22    hypothetical that Mr. Gillis proposes, which is that


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 87 of 109 PageID# 2592

                                                                                 86
                                     US v. Rafiekian                      6/28/2019


        1    the client went in and spoke to his attorney about

        2    filing a FARA form, without any sort of -- in

        3    advance, you know, if we were going to buy into the

        4    Government's theory here if they had done that in

        5    September, I think the discussion we would be having

        6    today is different.

        7                But even if in the context of their

        8    engagement of Covington, that our client provided

        9    information to Covington, that's mixed in and is

       10    absolutely layered on the fact that they have

       11    received a letter from the Department of Justice.

       12                And whether or not the Department of

       13    Justice routinely looks at op-eds and decides to

       14    send notes to various and sundry op-ed writers, that

       15    does not make it routine to receive a letter from

       16    the Department of Justice.          And it's not just a

       17    simple, Gee, can you tell us letter.             It's got six

       18    very specific questions.          And clearly this is a very

       19    strident inquiry by the Justice Department.

       20                Number 2, Your Honor, the fact that -- with

       21    respect to this FARA filing -- and I made this

       22    point, but it was not as they cite in their -- in


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 88 of 109 PageID# 2593

                                                                                 87
                                     US v. Rafiekian                      6/28/2019


        1    their brief, made in sort of the ordinary course of

        2    business.      The second point I wanted to make with

        3    respect to the FARA filing and the engagement of

        4    Covington is attached to our reply -- our sur-reply

        5    is the -- the alert that Covington -- Rob Kelner,

        6    the very attorney who's involved in this situation

        7    writes in August.       And, actually, this becomes

        8    relevant in the facts of this case, but we're going

        9    to put those aside for a moment.

       10                But in August the attorney involved here

       11    says -- writes a client alert, Have we reached a

       12    FARA tipping point in which that author says the

       13    tipping point is increased enforcement.              So there

       14    can be no question that, as an attorney, Mr. Kelner

       15    and others are thinking, they have received a letter

       16    from FARA -- from the Department of Justice, this is

       17    a potential investigation.          I don't think there can

       18    be any question that this was a potential

       19    investigation.       And the -- the case that the

       20    Government cites, National Union, for the notion

       21    that FARA filed in the ordinary course of -- you

       22    know, documents filed in the ordinary course of


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 89 of 109 PageID# 2594

                                                                                 88
                                     US v. Rafiekian                      6/28/2019


        1    business.

        2                THE COURT:     Right.

        3                MS. MITCHELL:      They -- they leave part of

        4    that quote out and namely it's the -- that case also

        5    finds that if it's prepared because of the prospect

        6    of litigation when the preparer faces an actual

        7    claim or potential claim following an event that

        8    could reasonably result in litigation, that's the

        9    standard here.

       10                THE COURT:     Right.

       11                MS. MITCHELL:      In Textron those -- those

       12    documents are very different than what we have here.

       13    Those are tax records that were, in fact, before the

       14    investigation.       They are -- they are tax records in

       15    preparation and notes made to file for an audit.

       16    Very different, I think, and I would posit to the

       17    Court, than if the Department of Justice said --

       18    wrote back and said we're auditing you.              I don't

       19    think anyone would think that the --

       20                THE COURT:     Right.

       21                MS. MITCHELL:      -- the attorney's notes

       22    thereafter would be not in anticipation of


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 90 of 109 PageID# 2595

                                                                                 89
                                     US v. Rafiekian                      6/28/2019


        1    litigation.

        2                THE COURT:     How -- from your perspective,

        3    does the Court square the work product issue?               And

        4    let's assume that -- for the moment that the context

        5    would confer work product protections.             How do you

        6    square that position with the proposition that the

        7    information provided to Covington for the purposes

        8    of a filing wouldn't be privileged in the first

        9    instance?

       10                MS. MITCHELL:      It's complicated, Your

       11    Honor.    I think -- I think the answer is it's

       12    complicated and in this instance, because -- because

       13    it is in anticipation of litigation and because it

       14    wasn't done simply in the regular course of

       15    business, I think it is protected.

       16                THE COURT:     Even if it were provided -- and

       17    I know there's a debate about the scope of what that

       18    would be, but let's assume that the information that

       19    would otherwise be protected by the work product

       20    privilege is also information that was not

       21    privileged in the first instance because it was

       22    given to Covington for the purposes of a public


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 91 of 109 PageID# 2596

                                                                                 90
                                     US v. Rafiekian                      6/28/2019


        1    filing.

        2                MS. MITCHELL:      And so what I would suggest

        3    is, again, I think that would be very difficult to

        4    pull apart.      And because I think if it -- if it were

        5    truly just to make a public filing, there might have

        6    been a much more cursory inquiry by Covington, but

        7    because the attorneys in their -- in their opinion

        8    work product realized that this was going to be far

        9    more expansive, undoubtedly they asked more

       10    questions, they asked more broad questions.               They

       11    sought more information than they might otherwise,

       12    had they been doing something before there was the

       13    contemplation of a potential litigation.

       14                And so while -- so I just think the

       15    situation here makes it such that unless such

       16    information was, in fact, disclosed to the

       17    Government which, of course, we would not contest

       18    that that's protected, but unless it was disclosed

       19    to the Government at some point, we think all of

       20    that squarely fits within the opinion work product.

       21                THE COURT:     All right.

       22                MS. MITCHELL:      And, Your Honor, just very


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 92 of 109 PageID# 2597

                                                                                 91
                                     US v. Rafiekian                      6/28/2019


        1    briefly if I may with respect to the opinion work

        2    product very quickly.         Mr. Gillis would love to be

        3    in the Fifth or Sixth Circuit --

        4                THE COURT:     I understand.

        5                MS. MITCHELL:      -- but he's not, he's in the

        6    Fourth Circuit.       So we strongly believe that absent

        7    a showing that the attorneys here were complicit or

        8    knew of the crime --

        9                THE COURT:     Right.    And there's no

       10    contention of that.

       11                MS. MITCHELL:      Correct.     And then the last

       12    point I do want to make is the suggestion -- and I'm

       13    not going to try and reargue the point that

       14    Mr. MacDougall argued last time, but the notion that

       15    we had a willing attorney waive this -- any portion

       16    of this is -- is galling to me for the reasons that

       17    Mr. MacDougall pointed out.

       18                And so Mr. Gillis sort of falls back on,

       19    Oh, we had a -- we had a willing attorney who now --

       20    recognizing it's ineffaceable here, but it just --

       21    it --

       22                THE COURT:     I understand.


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 93 of 109 PageID# 2598

                                                                                 92
                                     US v. Rafiekian                      6/28/2019


        1                MS. MITCHELL:      It causes me to address the

        2    fact that I don't think we had a willing attorney

        3    here.    We had -- we had another -- a -- another

        4    principal of FIG, in the context of his cooperation

        5    agreement and under the threat of potential further

        6    enforcement, make a determination that was in his

        7    best interest and not in the best interest of the

        8    corporation.

        9                THE COURT:     All right.

       10                MS. MITCHELL:      Thank you very much.

       11                THE COURT:     All right.     Counsel.     No, we

       12    have one more.

       13                MR. GILLIS:     Oh, I beg your pardon, Your

       14    Honor.    Thank you.

       15                MR. BERESTON:      Your Honor, we argued the --

       16    with respect to the 801(d)(2)(e), we argued that at

       17    the last hearing and so I won't beat a dead horse

       18    and sort of repeat those arguments, but I just will

       19    address one point that the Government raised, and

       20    that's, you know, because the Government's alleged a

       21    conspiracy here, that it's for the jury to decide

       22    the existence of that conspiracy, but that's not the


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 94 of 109 PageID# 2599

                                                                                 93
                                     US v. Rafiekian                      6/28/2019


        1    standard to admit out-of-court statements.

        2                THE COURT:     Right.    I understand.

        3                MR. BERESTON:      It's, you know, as Your

        4    Honor knows, preliminary evidentiary matters are for

        5    the Court to decide, and so the burden is on the

        6    Government to show the existence of the conspiracy

        7    and that those statements were made during and in

        8    furtherance of the conspiracy, and that's what we've

        9    argued in our briefing.

       10                With respect to the Government's sur-reply

       11    on the adoptive admission issue, I'll just say as an

       12    initial matter, we don't believe the Court should

       13    consider the Government's supplemental response on

       14    that issue because -- simply because the Court

       15    didn't grant leave for them to address the

       16    coconspirator issue.        The Court only granted leave

       17    for them to brief -- further brief the opinion work

       18    product issue.

       19                But if Your Honor is inclined to consider

       20    any of that, I'm prepared to address the merits of

       21    that.

       22                THE COURT:     You should address it.


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 95 of 109 PageID# 2600

                                                                                 94
                                     US v. Rafiekian                      6/28/2019


        1                MR. BERESTON:      First of all, Your Honor, to

        2    admit a statement as an adoptive admission, the

        3    Government must show two things:            First, that an

        4    innocent defendant would normally be induced to

        5    respond to that statement.

        6                THE COURT:     Right.

        7                MR. BERESTON:      And, second, whether there

        8    exists sufficient foundational facts for a jury to

        9    conclude that the defendant heard, understood, and

       10    acquiesced in that statement.

       11                Now, with regard to the first prong, a

       12    defendant would only normally be induced to respond

       13    to a statement that's accusatory.            And none of the

       14    statements offered by the Government here are

       15    accusatory.      In other words, they're not the types

       16    of statements that are contemplated by Rule 801.

       17    When we compare the statements put forth by the

       18    Government with some of the accusatory statements

       19    found in other cases, the distinction becomes clear.

       20                For example, Your Honor, in United States

       21    versus Williams, the Fourth Circuit offered a

       22    helpful example, and if I may just quote from that


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 96 of 109 PageID# 2601

                                                                                 95
                                     US v. Rafiekian                      6/28/2019


        1    case, If someone says in the defendant's presence

        2    that this is the money the defendant got when he

        3    robbed a bank, it's logical for the jury to conclude

        4    that the defendant would have spoken up if he had,

        5    in fact, not robbed a bank.

        6                So the important point here is in Williams,

        7    the statement clearly suggests the defendant was

        8    involved in criminal conduct, it was a bank robbery.

        9    When we compare that with statements offered here by

       10    the Government, and I'll just -- if I may quote from

       11    Government Exhibit 15 as an example, Mr. Rafiekian

       12    wrote -- excuse me, Mr. Alptekin wrote to

       13    Mr. Rafiekian and told him he was thrilled at the

       14    prospect of working together.

       15                Mr. Alptekin went on to say he met with

       16    Turkey minister Number 1 and explained our approach.

       17    He's receptive and indicated he would like to meet

       18    with us during his upcoming visit to D.C.              I will

       19    inform you and we can strategize how best to

       20    approach the meeting.

       21                MR. BERESTON:      This statement is not

       22    accusatory.      It's nothing like the example in


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 97 of 109 PageID# 2602

                                                                                 96
                                     US v. Rafiekian                      6/28/2019


        1    Williams where one would expect Mr. Rafiekian to

        2    speak up.      It's a completely innocuous statement

        3    about legal conduct.        It doesn't come close to

        4    suggesting that Mr. Rafiekian was involved in

        5    illegal conduct.

        6                Now, Mr. Rafiekian disputes this

        7    allegation, but even if Turkey was directing

        8    Alptekin's actions, there's nothing illegal about

        9    that and that's certainly not the crime that's been

       10    charged here.      The crimes the Government alleges are

       11    a failure to give notice under Section 951 and

       12    making false statements in a FARA filing.              And no

       13    out-of-court statements at issue in this motion

       14    relate either to those acts or any other crime.

       15                Another important point is that

       16    Mr. Rafiekian had no personal knowledge of any

       17    conversation that Mr. Alptekin purportedly had with

       18    Turkish officials.

       19                THE COURT:     I have one question.

       20                MR. BERESTON:      Sure.

       21                THE COURT:     And I'll ask Mr. Gillis when he

       22    stands up again, but -- and it was mentioned


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 98 of 109 PageID# 2603

                                                                                 97
                                     US v. Rafiekian                      6/28/2019


        1    previously that the statute seems to adopt the

        2    common law definition of -- of agent within the

        3    context of the definitions.          Does that mean that

        4    the -- that it also recognizes the agent independent

        5    contractor distinction -- common law distinction?

        6                MR. BERESTON:      With respect to -- I'm

        7    sorry, I'm not sure I quite understood your

        8    question.

        9                THE COURT:     Well, you have -- you have

       10    under the Government's theory -- well, under the

       11    facts whether -- putting aside how you characterize

       12    it, you have -- you have Inovo entering in a

       13    relationship with FIG.         And the issue is whether

       14    FIG -- whether FIG was acting and the principals of

       15    FIG were acting as the agents of the Turkish

       16    Government or whether they were the agents of Inovo.

       17                And the question is -- in those kinds of

       18    arrangements you oftentimes will have people acting

       19    with respect to overall objectives that are other

       20    than agents that are acting as what the law refers

       21    to as independent contractors where the overall

       22    object is agreed to, but the details and the control


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 99 of 109 PageID# 2604

                                                                                 98
                                     US v. Rafiekian                      6/28/2019


        1    is left to the individual contractor.             I mean, is

        2    that a distinction that plays any role in -- in this

        3    analysis?

        4                MR. BERESTON:      I don't know that that plays

        5    a role here because there was -- there was no

        6    agreement between FIG and the Turkish Government to

        7    do anything.      And there was no agreement between FIG

        8    and -- and, excuse me, Inovo --

        9                THE COURT:     Well, there was.

       10                MR. BERESTON:      -- to deprive the Attorney

       11    General of -- of notice.

       12                THE COURT:     Right.

       13                MR. BERESTON:      Which is the crime that has

       14    been charged here.        And so regardless of -- of how

       15    that comes out, we don't think that the Government's

       16    shown an agreement here, which is what they need to

       17    show.

       18                THE COURT:     Well -- but their theory is

       19    that FIG was operating at the direction and under

       20    the control of Alptekin who was nothing more than a

       21    cutout for the -- for the Turkish Government.

       22                MR. BERESTON:      Right.     And that's the


      Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 100 of 109 PageID# 2605

                                                                                 99
                                      US v. Rafiekian                     6/28/2019


         1    Government's theory.

         2               THE COURT:     That's the Government's theory.

         3               MR. BERESTON:      Which we obviously -- we

         4    obviously dispute that.

         5               THE COURT:     So the relationship between FIG

         6    and Inovo or between FIG and Alptekin seems to me to

         7    be pretty critical.

         8               MR. BERESTON:      Yes, Your Honor.       I mean,

         9    ultimately FIG engaged with Inovo, which was

        10    Mr. Alptekin's company.

        11               THE COURT:     Right.

        12               MR. BERESTON:      And they were obviously

        13    communicating with Mr. Alptekin.

        14               THE COURT:     Right.

        15               MR. BERESTON:      Unless Your Honor has

        16    further questions about that.

        17               THE COURT:     Okay.     All right.     There may be

        18    a point that doesn't go anywhere, but it seems to me

        19    that there's a difference between characterizing the

        20    relationship between Inovo -- Inovo or Alptekin and

        21    FIG as an agency relationship as opposed to an

        22    independent contractor relationship.


       Casamo & Associates             703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 101 of 109 PageID# 2606

                                                                                100
                                      US v. Rafiekian                     6/28/2019


         1               MR. BERESTON:      There may be, Your Honor.

         2               THE COURT:     All right.

         3               MR. BERESTON:      And if we can further brief

         4    that, we're happy to do so.

         5               THE COURT:     No, it's...

         6               MR. BERESTON:      Just to get back to the

         7    adoptive admissions issue, and I just want to

         8    address quickly the second prong of that test.               And

         9    that's that the Government's failed to show

        10    Mr. Rafiekian acquiesce to the out-of-court

        11    statements.

        12               First of all, there's no direct evidence

        13    that Mr. Rafiekian acquiesced to any of those

        14    statements.     The Government instead relies on a

        15    series of unsupportable inferences to show

        16    Mr. Rafiekian wouldn't have taken various steps to

        17    get the FIG project off the ground if Turkey hadn't

        18    green --

        19               THE COURT:     Right.

        20               MR. BERESTON:      -- greenlighted the project.

        21    But the statements put forth by the Government tell

        22    a different story.       For a number of those


       Casamo & Associates             703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 102 of 109 PageID# 2607

                                                                                  101
                                      US v. Rafiekian                       6/28/2019


         1    statements, Mr. Rafiekian's initial e-mail out is

         2    encrypted, so the Government can only guess as to

         3    what that statement says.

         4               But for the other remaining statements by

         5    Mr. Rafiekian, they don't contain any mention of

         6    Turkish officials at all.         They don't suggest he was

         7    providing information about the project because he

         8    believed the Turkish officials were intending to

         9    pursue it, and several of the Government's own

        10    exhibits support this fact.

        11               And if I can just offer an example, in

        12    Government's 18-A, after all the other back and

        13    forth between Mr. Rafiekian and Mr. Alptekin,

        14    Mr. Rafiekian writes to Michael Flynn and, I

        15    believe, Phillip Oakley and says, they have been,

        16    quote, engaged by a Dutch client for the project,

        17    not by Turkey.

        18               If Mr. Rafiekian believed Alptekin's

        19    statements about the Turkish officials to be true,

        20    why did he tell Flynn that they were being engaged

        21    by Inovo, which is Mr. Alptekin's company.              The

        22    Government doesn't have an explanation for this.


       Casamo & Associates             703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 103 of 109 PageID# 2608

                                                                                102
                                      US v. Rafiekian                     6/28/2019


         1               So the Government hasn't shown

         2    Mr. Alptekin's statements would induce a response by

         3    Mr. Rafiekian's or that Mr. Rafiekian acquiesced in

         4    those statements.       And we'd respectfully ask,

         5    therefore, that the Court grant Mr. Rafiekian's

         6    motion to exclude these out-of-court statements.

         7               THE COURT:     All right.      Thank you.

         8               MR. BERESTON:      Thank you, Your Honor.

         9               THE COURT:     Mr. Gillis, I'll let you

        10    respond briefly.

        11               MR. GILLIS:      Thank you, Your Honor.        With

        12    respect to Your Honor's question about the agency

        13    versus --

        14               THE COURT:     Yeah.

        15               MR. GILLIS:      We're not relying upon that as

        16    a basis for allowing these statements in as

        17    evidence.

        18               THE COURT:     No, I understand.

        19               MR. GILLIS:      Oh.

        20               THE COURT:     That's -- okay.       But you're not

        21    relying on the agency exception.

        22               MR. GILLIS:      We're not, Your Honor.


       Casamo & Associates             703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 104 of 109 PageID# 2609

                                                                                 103
                                      US v. Rafiekian                      6/28/2019


         1               THE COURT:     Right.     Right.

         2               MR. GILLIS:      We're relying upon

         3    coconspirator and --

         4               THE COURT:     801, coconspirator statements.

         5               MR. GILLIS:      -- and adoptive admissions and

         6    then perhaps the effect on the listener.             I can

         7    speak to any of those if you --

         8               THE COURT:     No.

         9               MR. GILLIS:      -- like.

        10               THE COURT:     It's not necessary.

        11               MR. GILLIS:      Okay.    With respect to the

        12    Fourth Circuit, the assertion that the Fourth

        13    Circuit has decided this question already, Your

        14    Honor, that is not the case.            The only case that

        15    they cite for the proposition that -- that this --

        16    the question decided by the Fifth and Sixth Circuit

        17    is that it has not -- has been decided in the Fourth

        18    but not in the Fifth and Sixth, is this in re grand

        19    jury proceeding Number 5, Your Honor.

        20               I would -- that -- that appeal, first of

        21    all, involved multiple grounds for reversal,

        22    including that the District Court failed to


       Casamo & Associates             703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 105 of 109 PageID# 2610

                                                                                104
                                      US v. Rafiekian                     6/28/2019


         1    undertake an in-camera review of attorney-client

         2    documents, fact work product documents, as well as

         3    opinion work product documents.

         4               And as to at least two of those privileges,

         5    the client clearly had standing to be on appeal.

         6    The Court had no cause to examine the question of

         7    whether as to the specific opinion work product at

         8    issue, it had no occasion to get to that point

         9    because it found that the Court below had not done

        10    an adequate job of reviewing the documents in-camera

        11    as it was required to do.         So that is a key

        12    distinction.

        13               Also in that case, the attorney did appeal

        14    and did assert his own opinion work product.              And,

        15    in fact, the Court took note of that in footnote 9

        16    of its -- of its opinion and clearly it therefore

        17    regarded that as significant.

        18               And so the Fourth Circuit there found that

        19    the District Court could not have established a

        20    relationship between the documents and the crime

        21    without an in-camera review of the documents, which

        22    it did not do.      Therefore, it remanded for that


       Casamo & Associates             703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 106 of 109 PageID# 2611

                                                                                105
                                      US v. Rafiekian                     6/28/2019


         1    purpose, Your Honor, for the District Court to

         2    examine the documents and determine whether each

         3    individually was subject either to the

         4    attorney-client privilege or to the fact work

         5    product privilege or to the opinion work product

         6    documents.     And so it -- it really had no occasion

         7    to get that far in any reported holdings that --

         8    that they claimed exist, simply did not come to pass

         9    in that -- in that case.

        10               And, in fact, I believe in that case,

        11    the -- the Court strongly suggested that this

        12    opinion work product in this case would not apply,

        13    that they would follow the Fifth and Sixth -- the

        14    Fifth and Sixth Circuits.

        15               The entire opinion work product doctrine,

        16    Your Honor, derives from the attorney's own mental

        17    impressions and opinions and it is based entirely

        18    upon that.     And when a guilty client seeks to take

        19    advantage of that, it just makes utterly no sense

        20    and the Fourth Circuit has not come close to holding

        21    that.

        22               In fact, what they said was while the


       Casamo & Associates             703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 107 of 109 PageID# 2612

                                                                                106
                                      US v. Rafiekian                     6/28/2019


         1    attorney along with the client holds the fact work

         2    product privilege, the discovery of facts furnished

         3    to an attorney does not implicate the same concerns

         4    as does invading the necessary privacy of an

         5    attorney's opinion work product.           It is -- all of

         6    this, beginning with Hickman, is focused on the

         7    attorney's right to her own impressions -- mental

         8    impressions and opinions and to allow that to be

         9    applied by the guilty client, where he's not allowed

        10    to apply it in the attorney-client context, in a

        11    more sacred context, as I've said.

        12               THE COURT:     I understand.

        13               MR. GILLIS:      Thank you, Your Honor.        I'm

        14    sure you do.      Thank you very much.

        15               THE COURT:     Counsel, I'll give you the

        16    last -- do you have anything else to say about

        17    the --

        18               MR. GIBBS:     No, Judge.

        19               THE COURT:     All right.

        20               MR. GIBBS:     Just out of efficiency,

        21    Mr. Gillis handled both of them.

        22               THE COURT:     All right.      Great.    I'll take


       Casamo & Associates             703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 108 of 109 PageID# 2613

                                                                                 107
                                      US v. Rafiekian                      6/28/2019


         1    these under advisement again, get decisions on all

         2    of these here just as soon as I can, which I hope

         3    will be shortly.       All right.       And we'll see

         4    everybody Monday at 2:00.

         5               MR. GILLIS:      Thank you, Your Honor.

         6               THE COURT:     All right.       Thank you.

         7               MR. GIBBS:     Thank you, Judge.

         8               MS. MITCHELL:      Thank you, Your Honor.

         9               MR. TYSSE:     Thank you, Your Honor.

        10               (Whereupon, the proceedings at 12:12 p.m.

        11    were concluded.)

        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22


       Casamo & Associates             703 837 0076                   www.casamo.com
Case 1:18-cr-00457-AJT Document 242 Filed 07/02/19 Page 109 of 109 PageID# 2614
